UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-02687 Name of Registrant: Vanguard Municipal Bond Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: July 31, 2014 Item 1: Schedule of Investments Vanguard Limited-Term Tax-Exempt Fund Schedule of Investments As of July 31, 2014 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.2%) Alabama (0.2%) Auburn University Alabama General Fee Revenue 5.000% 6/1/19 2,000 2,338 Jefferson County AL Sewer Revenue 5.000% 10/1/16 1,000 1,076 Jefferson County AL Sewer Revenue 5.000% 10/1/17 1,620 1,777 Jefferson County AL Sewer Revenue 5.000% 10/1/18 1,500 1,671 Jefferson County AL Sewer Revenue 5.000% 10/1/21 1,300 1,453 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/15 1,615 1,645 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/16 3,540 3,727 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/17 2,475 2,675 University of Alabama at Birmingham Hospital Revenue 5.000% 9/1/15 1,005 1,056 University of Alabama at Birmingham Revenue 5.000% 10/1/16 3,390 3,727 University of Alabama at Birmingham Revenue 5.000% 10/1/17 1,630 1,851 University of Alabama at Birmingham Revenue 5.000% 10/1/17 3,565 4,049 University of Alabama General Revenue 5.000% 7/1/18 4,680 5,407 University of Alabama General Revenue 5.000% 7/1/19 5,345 6,273 Alaska (0.1%) Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 2,000 2,132 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 10,000 10,661 Arizona (1.2%) Arizona Board Regents Arizona State University System Revenue 5.000% 8/1/19 2,140 2,508 Arizona Board Regents Arizona State University System Revenue 5.000% 8/1/20 1,700 2,015 Arizona COP 5.000% 9/1/14 (4) 4,800 4,819 Arizona COP 5.000% 9/1/15 (4) 4,000 4,208 Arizona COP 5.000% 10/1/17 1,000 1,123 Arizona COP 5.000% 10/1/18 900 1,029 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children's Hospital) 5.000% 2/1/18 1,000 1,124 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children's Hospital) 5.000% 2/1/19 2,500 2,844 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children's Hospital) 5.000% 2/1/20 3,800 4,371 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.060% 8/7/14 LOC 8,135 8,135 1 Arizona Health Facilities Authority Revenue (Phoenix Children's Hospital) PUT 1.910% 2/5/20 20,000 19,904 1 Arizona Health Facilities Authority Revenue (Phoenix Children's Hospital) PUT 1.910% 2/5/20 5,000 4,976 Arizona School Facilities Board COP 5.000% 9/1/14 16,000 16,065 Arizona School Facilities Board COP 5.000% 9/1/15 9,000 9,465 Arizona School Facilities Board COP 5.000% 9/1/15 (Prere.) 15,000 15,774 Arizona School Facilities Board COP 5.000% 9/1/18 1,500 1,722 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,300 5,536 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,025 5,249 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,000 5,222 Arizona Transportation Board Highway Revenue 5.000% 7/1/16 7,465 8,133 Arizona Transportation Board Highway Revenue 5.000% 7/1/20 3,360 3,992 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/19 2,000 2,361 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/15 1,500 1,548 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/16 1,665 1,776 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/17 3,115 3,409 Maricopa County AZ Regional Public Transportation Authority Excise Tax Revenue 5.000% 7/1/16 2,630 2,866 Maricopa County AZ Unified School District No. 4 (Mesa) GO 4.000% 7/1/18 3,220 3,597 Maricopa County AZ Unified School District No. 4 (Mesa) GO 4.000% 7/1/19 3,750 4,223 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/15 6,000 6,267 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/16 3,055 3,322 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/17 3,310 3,729 Pima County AZ Regional Transportation Authority Excise Tax Revenue 5.000% 6/1/19 3,155 3,696 Pima County AZ Regional Transportation Authority Excise Tax Revenue 5.000% 6/1/20 2,840 3,370 Pima County AZ Regional Transportation Authority Excise Tax Revenue 5.000% 6/1/21 3,000 3,596 Pima County AZ Sewer Revenue 5.000% 7/1/19 1,000 1,172 Regional Public Transportation Authority Arizona Excise Tax Revenue (Maricopa County Public Transportation) 5.250% 7/1/20 4,850 5,846 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.000% 12/1/17 1,000 1,110 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 12/1/18 4,520 5,281 2 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.070% 8/7/14 9,745 9,745 Salt Verde AZ Financial Corp. Gas Revenue 5.000% 12/1/18 165 184 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/19 1,565 1,783 Scottsdale AZ GO 5.000% 7/1/17 2,700 3,046 Scottsdale AZ GO 5.000% 7/1/19 1,860 2,193 Scottsdale AZ GO 4.000% 7/1/20 11,150 12,706 University Medical Center Corp. Arizona Hospital Revenue 5.000% 7/1/21 2,740 3,043 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/17 1,445 1,631 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/18 2,185 2,510 Yuma AZ Industrial Development Authority Hospital Revenue (Yuma Regional Medical Center) 5.000% 8/1/20 1,000 1,148 Yuma AZ Industrial Development Authority Hospital Revenue (Yuma Regional Medical Center) 5.000% 8/1/21 750 861 Yuma AZ Industrial Development Authority Hospital Revenue (Yuma Regional Medical Center) 5.000% 8/1/22 1,000 1,147 Yuma AZ Industrial Development Authority Hospital Revenue (Yuma Regional Medical Center) 5.000% 8/1/23 1,000 1,144 Arkansas (0.1%) Independence County AR Pollution Control Revenue (Entergy Arkansas, Inc. Project) 2.375% 1/1/21 15,000 15,151 Jefferson County AR Pollution Control Revenue (Entergy Arkansas, Inc. Project) 1.550% 10/1/17 10,000 10,156 California (12.7%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/18 1,000 1,139 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/19 750 866 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/19 1,000 1,166 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 4.000% 8/1/20 500 556 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/16 (2) 10,000 9,708 Alameda CA Corridor Transportation Authority Revenue 5.000% 10/1/19 1,000 1,176 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/20 (2) 5,600 4,775 Alameda CA Corridor Transportation Authority Revenue 5.000% 10/1/20 1,730 2,054 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/14 (Prere.) 16,140 16,140 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.957% 8/1/17 25,000 25,272 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.450% 8/1/17 7,000 7,097 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.450% 8/1/17 17,000 17,236 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.760% 10/1/19 9,825 9,783 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.960% 5/1/23 4,000 3,953 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.960% 5/1/23 23,500 23,189 2 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.070% 8/7/14 9,270 9,270 2 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.080% 8/7/14 4,910 4,910 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) VRDO 0.050% 8/7/14 LOC 22,200 22,200 3 Bay Area Toll Authority California Toll Bridge Revenue PUT 1.500% 4/2/18 13,500 13,623 3 Bay Area Toll Authority California Toll Bridge Revenue PUT 1.875% 4/1/19 15,200 15,377 Brea CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project AB) 5.000% 8/1/18 1,200 1,390 Brea CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project AB) 5.000% 8/1/19 2,000 2,352 Brea CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project AB) 5.000% 8/1/20 2,200 2,610 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 40,000 41,461 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 21,250 22,026 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 12,055 13,047 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 22,000 24,722 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 10,000 11,783 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/17 2,500 2,866 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/18 1,365 1,603 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/19 4,000 4,770 California Economic Recovery GO 5.000% 7/1/16 1,500 1,635 California Economic Recovery GO 5.000% 7/1/17 15,090 17,040 California Economic Recovery GO 5.000% 7/1/18 41,600 48,288 California GO 5.000% 8/1/14 1,970 1,970 California GO 5.000% 9/1/14 (Prere.) 6,510 6,536 California GO 5.000% 4/1/15 21,300 21,993 California GO 5.000% 6/1/15 3,250 3,303 California GO 5.000% 6/1/15 (14) 5,100 5,307 California GO 5.000% 3/1/16 3,210 3,450 California GO 5.000% 3/1/16 (14) 1,120 1,204 California GO 5.000% 3/1/16 4,460 4,793 California GO 5.000% 4/1/16 6,670 7,193 California GO 5.000% 5/1/16 2,150 2,229 California GO 5.000% 8/1/16 2,825 3,087 California GO 5.000% 10/1/16 28,605 31,460 California GO 5.000% 10/1/16 1,225 1,347 California GO 5.000% 11/1/16 (2) 5,375 5,930 California GO 5.000% 12/1/16 2,500 2,767 California GO 6.000% 2/1/17 (2) 3,500 3,983 California GO 5.000% 3/1/17 (14) 1,300 1,389 California GO 5.000% 3/1/17 3,755 4,188 1 California GO 0.810% 5/1/17 3,700 3,726 California GO 5.000% 9/1/17 4,250 4,818 California GO 5.000% 9/1/17 2,805 3,180 California GO 5.000% 10/1/17 20,000 22,736 California GO 5.000% 10/1/17 4,005 4,553 California GO 5.000% 9/1/18 32,260 37,503 California GO 5.000% 9/1/18 8,050 9,358 California GO 5.000% 10/1/18 34,000 39,611 California GO 5.000% 2/1/19 11,000 12,848 California GO 5.000% 4/1/19 21,425 25,120 California GO 5.000% 9/1/19 19,000 22,474 California GO 5.000% 9/1/19 17,825 21,084 California GO 5.000% 12/1/19 35,000 41,604 California GO 5.000% 2/1/20 44,500 52,919 California GO 5.000% 11/1/20 21,520 25,961 California GO 5.000% 12/1/20 25,475 30,778 California GO 5.000% 2/1/21 10,000 11,982 1 California GO PUT 0.610% 12/1/16 7,500 7,502 1 California GO PUT 0.809% 12/1/17 14,250 14,368 1 California GO PUT 0.939% 12/3/18 6,500 6,564 California GO VRDO 0.060% 8/7/14 LOC 37,400 37,400 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 3/1/19 5,125 5,848 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/17 3,000 3,390 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/18 3,000 3,469 1 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) PUT 1.860% 7/1/17 8,825 8,911 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 4.000% 11/15/18 1,000 1,111 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) PUT 1.450% 3/15/17 5,000 5,093 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/21 750 894 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/22 2,205 2,642 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/16/14 20,000 20,202 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/18/16 20,000 21,937 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/15/19 23,500 27,643 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/15/20 10,000 11,774 California Health Facilities Financing Authority Revenue (St. Joseph Health System) VRDO 0.040% 8/7/14 LOC 23,160 23,160 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/14 5,000 5,010 California Health Facilities Financing Authority Revenue (Sutter Health) 4.000% 8/15/17 5,000 5,507 2 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.070% 8/7/14 24,170 24,170 2 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.070% 8/7/14 850 850 2 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.080% 8/1/14 (ETM) 9,780 9,780 1 California Infrastructure & Economic Development Bank Revenue (Index-Museum Art Project) PUT 1.859% 8/1/18 29,000 29,031 1 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.340% 4/1/16 22,200 22,200 1 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.340% 4/1/16 5,800 5,800 1 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.340% 4/3/17 8,500 8,496 1 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.340% 4/3/17 32,200 32,186 California Infrastructure & Economic Development Bank Revenue (Pacific Gas & Electric Co.) VRDO 0.050% 8/1/14 LOC 1,000 1,000 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/16 2,450 2,587 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/17 1,145 1,247 1 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) PUT 2.160% 11/1/16 5,000 5,013 California Municipal Finance Authority Solid Waste Disposal Revenue (Waste Management Inc. Project)PUT 2.000% 9/2/14 12,600 12,619 California Municipal Finance Authority Solid Waste Revenue (Republic Services Inc. Project) PUT 0.300% 10/1/14 10,975 10,975 California Pollution Control Financing Authority Environmental Improvement Revenue (BP West Coast Products LLC Project) PUT 2.600% 9/2/14 4,000 4,007 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/17 5,000 5,615 California Public Works Board Lease Revenue (Department of Corrections) 4.000% 9/1/17 4,500 4,959 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/17 5,820 6,606 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 2,500 2,878 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 10,650 12,259 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 9/1/18 5,790 6,702 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/18 1,845 2,140 California Public Works Board Lease Revenue (Department of Corrections) 5.250% 11/1/18 (14) 1,180 1,383 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/19 16,620 19,455 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/20 1,690 2,021 California Public Works Board Lease Revenue (Department of State Hospitals) 5.000% 6/1/19 5,600 6,555 California Public Works Board Lease Revenue (Department of State Hospitals) 5.000% 6/1/20 5,200 6,186 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/17 5,200 5,933 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/18 4,000 4,655 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/20 1,175 1,392 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 10/1/20 1,240 1,483 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 6/1/15 (ETM) 10,000 10,404 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 10/1/18 (ETM) 2,665 3,117 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 10/1/19 (ETM) 2,960 3,521 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/15 5,295 5,611 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/17 2,385 2,664 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 10/1/17 3,000 3,405 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/17 1,000 1,138 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/18 1,000 1,147 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 10/1/18 3,500 4,059 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/18 2,500 2,904 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/18 1,200 1,394 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/19 2,000 2,360 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/19 2,750 3,245 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/20 3,050 3,619 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/20 2,000 2,394 California State University Revenue Systemwide 5.000% 11/1/17 5,505 6,285 California State University Revenue Systemwide 5.000% 11/1/18 4,000 4,680 2 California State University Revenue Systemwide TOB VRDO 0.070% 8/7/14 9,240 9,240 California Statewide Communities Development Authority Pollution Control Revenue (Southern California Edison Co.) PUT 1.375% 4/2/18 45,200 45,377 2 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) TOB VRDO 0.290% 8/7/14 LOC 24,995 24,995 2 California Statewide Communities Development Authority Revenue (St. Joseph's Health System) TOB VRDO 0.230% 8/7/14 (4) 39,400 39,400 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 5.250% 11/15/14 260 262 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 5.000% 7/1/15 750 782 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 5.000% 7/1/16 805 875 Chula Vista CA Industrial Development Revenue (San Diego Gas & Electric Co.) 1.650% 7/1/18 9,000 9,053 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/17 585 648 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/18 2,380 2,685 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/19 2,695 3,074 Contra Costa CA Municipal Water District Revenue 5.000% 10/1/18 2,000 2,339 Contra Costa CA Municipal Water District Revenue 5.000% 10/1/19 2,100 2,494 Contra Costa CA Municipal Water District Revenue 5.000% 10/1/20 1,500 1,805 Contra Costa CA Municipal Water District Revenue 5.000% 10/1/21 2,000 2,431 1 Contra Costa CA Transportation Authority Sales Tax Revenue PUT 0.472% 12/15/15 23,750 23,776 1 East Bay CA Municipal Utility District Waste Water System Revenue PUT 0.260% 12/1/15 21,935 21,943 1 East Bay CA Municipal Utility District Waste Water System Revenue PUT 0.260% 12/1/15 14,540 14,546 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/17 2,450 2,765 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/19 2,000 2,363 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/1/15 (ETM) 18,535 18,526 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue PUT 5.000% 1/15/18 19,675 21,564 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue PUT 5.000% 1/15/20 51,040 56,782 Glendale CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Central Glendale Redevelopment Project) 4.000% 12/1/17 (4) 2,500 2,743 Glendale CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Central Glendale Redevelopment Project) 4.000% 12/1/18 (4) 1,185 1,314 Glendale CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Central Glendale Redevelopment Project) 4.000% 12/1/19 (4) 2,910 3,247 Glendale CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Central Glendale Redevelopment Project) 5.000% 12/1/21 (4) 1,725 2,028 Irvine CA Reassessment District No. 12-1 Improvement Revenue 3.000% 9/2/14 530 531 Irvine CA Reassessment District No. 12-1 Improvement Revenue 3.000% 9/2/15 1,160 1,189 Irvine CA Reassessment District No. 12-1 Improvement Revenue 3.000% 9/2/16 2,000 2,091 Irvine CA Reassessment District No. 13-1 Improvement Revenue 4.000% 9/2/18 1,450 1,570 La Quinta CA Redevelopment Agency Tax Allocation Revenue 4.000% 9/1/17 1,130 1,233 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/18 1,745 1,995 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/19 1,150 1,334 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/20 1,045 1,214 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/21 1,250 1,459 La Verne CA (Brethren Hillcrest Homes) COP 5.000% 5/15/20 640 714 La Verne CA (Brethren Hillcrest Homes) COP 5.000% 5/15/21 310 344 La Verne CA (Brethren Hillcrest Homes) COP 5.000% 5/15/22 250 277 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/20 1,505 1,732 Long Beach CA Harbor Revenue 5.000% 11/15/18 32,500 38,034 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/19 1,000 1,181 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/20 1,275 1,517 Los Angeles CA Department of Water & Power Revenue 5.000% 1/1/16 8,500 8,980 2 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.070% 8/7/14 2,430 2,430 Los Angeles CA Department of Water & Power Revenue VRDO 0.050% 8/7/14 7,500 7,500 Los Angeles CA Department of Water & Power Revenue VRDO 0.050% 8/7/14 3,350 3,350 Los Angeles CA GO 5.000% 9/1/17 32,500 36,962 Los Angeles CA GO 5.000% 9/1/19 5,000 5,925 Los Angeles CA Unified School District GO 5.000% 7/1/15 14,510 15,161 Los Angeles CA Unified School District GO 5.000% 7/1/15 20,000 20,898 Los Angeles CA Unified School District GO 5.000% 7/1/15 10,240 10,700 Los Angeles CA Unified School District GO 5.000% 7/1/15 4,200 4,389 Los Angeles CA Unified School District GO 5.000% 7/1/16 19,595 21,370 Los Angeles CA Unified School District GO 5.000% 7/1/17 19,090 21,568 Los Angeles CA Unified School District GO 5.000% 7/1/19 13,205 15,608 Los Angeles CA Unified School District GO 5.000% 7/1/19 11,100 13,120 Los Angeles CA Unified School District GO 5.000% 7/1/19 7,035 8,315 Los Angeles CA Unified School District GO 5.000% 7/1/19 8,510 10,058 Los Angeles CA Unified School District GO 5.000% 7/1/20 17,195 20,628 Los Angeles CA Unified School District GO 5.000% 7/1/20 22,525 27,022 Los Angeles CA Unified School District GO 5.000% 7/1/20 20,920 25,097 Los Angeles CA Unified School District GO 5.000% 7/1/20 14,755 17,701 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/16 22,315 24,368 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/16 5,000 5,460 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/19 20,000 23,755 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/16 3,450 3,770 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/17 5,000 5,645 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/18 750 866 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/19 1,000 1,174 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/20 500 592 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Various Project Areas) 5.000% 9/1/18 1,000 1,143 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Various Project Areas) 5.000% 9/1/19 2,000 2,320 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Various Project Areas) 5.000% 9/1/20 5,495 6,409 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Various Project Areas) 5.000% 9/1/21 (4) 5,000 5,866 Los Angeles County CA Regional Financing Authority Revenue (Montecedro Inc. Project) 2.500% 11/15/20 1,665 1,694 Los Angeles County CA Regional Financing Authority Revenue (Montecedro Inc. Project) 3.000% 11/15/20 925 945 Los Angeles County CA Regional Financing Authority Revenue (Montecedro Inc. Project) 3.000% 11/15/21 2,125 2,159 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/18 750 869 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/19 3,000 3,538 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/19 500 590 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/20 750 893 Northern California Gas Authority No. 1 Revenue 0.787% 7/1/19 12,815 12,387 Northern California Power Agency Revenue (Hydroelectric Project) 4.000% 7/1/15 3,000 3,107 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/15 (12) 4,000 4,180 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/16 2,100 2,289 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/17 3,500 3,931 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/18 1,550 1,775 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/19 1,500 1,743 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/20 4,000 4,666 Orange County CA Airport Revenue 5.000% 7/1/16 3,435 3,744 Orange County CA Transportation Authority Toll Road Revenue 5.000% 8/15/19 1,000 1,170 Palomar Pomerado Health California COP 4.500% 11/1/15 2,265 2,329 Palomar Pomerado Health California COP 5.000% 11/1/16 3,500 3,686 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 0.000% 6/1/15 (14) 1,750 1,736 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 5.000% 6/1/18 6,500 7,430 Riverside County CA Transportation Commission Sales Tax Revenue 5.000% 6/1/18 500 579 Riverside County CA Transportation Commission Sales Tax Revenue 5.000% 6/1/19 850 1,002 Riverside County CA Transportation Commission Sales Tax Revenue 5.000% 6/1/20 1,750 2,093 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/18 50 55 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/15 700 730 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/16 1,000 1,087 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/16 (4) 7,800 8,547 Sacramento CA Municipal Utility District Revenue 5.000% 7/1/17 (14) 5,000 5,410 Sacramento County CA Airport Revenue 5.000% 7/1/15 8,245 8,565 San Bernardino CA City Unified School District GO 5.000% 8/1/18 850 975 San Bernardino CA City Unified School District GO 5.000% 8/1/19 (4) 600 699 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/15 3,000 3,130 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/16 5,445 5,903 2 San Diego CA Community College District GO TOB VRDO 0.070% 8/7/14 4,880 4,880 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/16 11,840 12,867 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/16 14,000 15,214 2 San Diego CA Public Facilities Financing Authority Water Revenue TOB VRDO 0.070% 8/7/14 9,900 9,900 2 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.070% 8/7/14 6,450 6,450 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 (4) 5,000 5,184 San Francisco CA City & County International Airport Revenue 5.000% 5/1/16 9,120 9,881 San Francisco CA City & County International Airport Revenue 5.000% 5/1/17 16,555 18,608 2 San Francisco CA City & County Public Utilities Commission Water Revenue TOB VRDO 0.070% 8/7/14 2,000 2,000 San Juan CA Unified School District GO 5.000% 8/1/19 1,090 1,288 San Juan CA Unified School District GO 5.000% 8/1/21 1,000 1,211 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Maple Street Correctional Center) 5.000% 6/15/17 1,000 1,129 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Maple Street Correctional Center) 5.000% 6/15/18 1,000 1,159 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Maple Street Correctional Center) 5.000% 6/15/19 1,000 1,179 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Maple Street Correctional Center) 5.000% 6/15/20 1,000 1,192 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Maple Street Correctional Center) 5.000% 6/15/21 500 599 2 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Maple Street Correctional Center) TOB VRDO 0.110% 8/7/14 6,200 6,200 San Pablo CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 6/15/20 (4) 1,045 1,222 San Pablo CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 6/15/21 (4) 500 586 South Orange County CA Public Financing Authority Special Tax Revenue 3.000% 8/15/15 500 514 South Orange County CA Public Financing Authority Special Tax Revenue 3.000% 8/15/16 500 524 South Orange County CA Public Financing Authority Special Tax Revenue 5.000% 8/15/19 1,000 1,168 South Orange County CA Public Financing Authority Special Tax Revenue 5.000% 8/15/20 500 588 Southern California Public Power Authority Revenue 5.000% 7/1/18 2,000 2,322 Southern California Public Power Authority Revenue (Magnolia Power Project) VRDO 0.040% 8/7/14 LOC 30,000 30,000 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/17 1,000 1,103 Southern California Public Power Authority Revenue (Transmission Project) 5.000% 7/1/17 9,895 11,183 2 Sweetwater CA Unified School District GO TOB VRDO 0.080% 8/7/14 (13) 13,600 13,600 University of California Revenue 5.000% 5/15/17 2,250 2,532 University of California Revenue 5.000% 5/15/18 2,000 2,315 University of California Revenue 5.000% 5/15/19 4,435 5,225 2 University of California Revenue TOB VRDO 0.070% 8/7/14 9,300 9,300 Ventura County CA Public Financing Authority COP 5.000% 8/15/16 2,750 2,997 Colorado (1.0%) Colorado (UCDHSC Fitzsimons Academic Projects) COP 5.000% 11/1/18 3,080 3,553 Colorado Department of Transportation Revenue 5.000% 12/15/15 (14) 3,000 3,197 Colorado Educational & Cultural Facilities Authority Revenue (Johnson & Wales University) 5.000% 4/1/20 2,500 2,870 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 7/1/16 5,000 5,427 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 7/1/18 3,000 3,437 2 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.260% 8/7/14 9,995 9,995 2 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.260% 8/7/14 12,495 12,495 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 3.150% 12/1/18 8,465 8,537 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 3,165 3,369 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 6,415 6,829 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 3,715 4,088 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 7,920 8,714 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.070% 8/7/14 22,715 22,715 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.070% 8/7/14 4,800 4,800 Colorado Springs CO Utility System Revenue 4.000% 11/15/16 1,250 1,353 Colorado Springs CO Utility System Revenue 5.000% 11/15/17 2,100 2,393 Colorado Springs CO Utility System Revenue 5.000% 11/15/18 2,000 2,330 Colorado Springs CO Utility System Revenue 5.000% 11/15/19 3,000 3,541 Denver CO City & County Airport Revenue 5.000% 11/15/14 1,840 1,866 Denver CO City & County Airport Revenue 5.000% 11/15/16 2,500 2,754 Denver CO City & County Airport Revenue 5.000% 11/15/19 1,310 1,534 Denver CO City & County COP VRDO 0.080% 8/1/14 7,600 7,600 Denver CO City & County COP VRDO 0.080% 8/1/14 5,455 5,455 Denver CO City & County Excise Tax Revenue 5.250% 9/1/18 (4) 2,555 2,967 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/16 (14) 5,000 4,842 E-470 Public Highway Authority Colorado Revenue 5.000% 9/1/17 (14) 500 554 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/20 (14) 2,000 1,702 1 E-470 Public Highway Authority Colorado Revenue PUT 1.240% 8/31/17 7,500 7,504 1 E-470 Public Highway Authority Colorado Revenue PUT 1.810% 9/1/17 (14) 7,000 7,050 Jefferson County CO School District GO 5.000% 12/15/17 (4) 7,985 8,499 4 Regional Transportation District of Colorado Sales Tax Revenue (FasTracks Project) 5.000% 11/1/16 (Prere.) 22,500 24,826 University of Colorado Enterprise System Revenue 5.000% 6/1/18 2,000 2,305 University of Colorado Enterprise System Revenue 5.000% 6/1/19 2,500 2,928 University of Colorado Enterprise System Revenue 5.000% 6/1/19 1,000 1,171 University of Colorado Hospital Authority Revenue 5.000% 11/15/14 1,000 1,013 University of Colorado Hospital Authority Revenue 5.000% 11/15/16 1,290 1,411 Connecticut (2.6%) Connecticut GO 0.340% 8/1/14 7,000 7,000 Connecticut GO 0.360% 8/1/14 12,735 12,735 Connecticut GO 0.360% 8/1/14 15,825 15,825 Connecticut GO 0.360% 8/1/14 13,315 13,315 1 Connecticut GO 0.290% 9/15/14 4,375 4,376 Connecticut GO 5.000% 1/1/15 14,710 15,011 Connecticut GO 5.250% 11/1/15 1,000 1,063 Connecticut GO 5.000% 11/15/15 (Prere.) 7,070 7,507 Connecticut GO 5.000% 1/1/16 30,000 31,996 Connecticut GO 5.000% 3/1/16 4,705 5,053 Connecticut GO 5.000% 5/1/16 10,000 10,813 1 Connecticut GO 0.710% 5/15/16 8,300 8,339 1 Connecticut GO 0.650% 8/15/16 4,500 4,518 1 Connecticut GO 0.490% 9/15/16 3,000 3,008 Connecticut GO 5.000% 4/1/17 1,165 1,302 1 Connecticut GO 0.830% 5/15/17 23,000 23,216 Connecticut GO 5.000% 7/15/17 5,000 5,642 1 Connecticut GO 0.580% 9/15/17 1,750 1,753 Connecticut GO 5.000% 12/1/17 15,000 16,553 1 Connecticut GO 0.480% 3/1/18 2,500 2,485 1 Connecticut GO 0.940% 4/15/18 6,750 6,808 Connecticut GO 5.000% 6/1/18 14,955 17,198 Connecticut GO 5.000% 7/15/18 10,000 11,531 1 Connecticut GO 0.940% 8/15/18 3,000 3,043 Connecticut GO 5.000% 11/1/18 1,000 1,161 1 Connecticut GO 0.550% 3/1/19 2,300 2,292 1 Connecticut GO 0.610% 3/1/19 2,000 1,994 1 Connecticut GO 1.160% 4/15/19 6,000 6,111 1 Connecticut GO 1.160% 5/15/19 5,000 5,079 Connecticut GO 5.000% 6/1/19 44,265 51,773 1 Connecticut GO 0.980% 9/15/19 3,000 3,020 1 Connecticut GO 0.710% 3/1/20 7,500 7,482 Connecticut GO 5.000% 6/15/20 17,975 21,329 Connecticut GO 5.000% 12/15/20 5,865 7,016 1 Connecticut GO PUT 0.710% 9/15/17 7,150 7,193 1 Connecticut GO PUT 1.410% 3/1/18 17,500 17,852 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/17 2,090 2,311 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/18 3,500 3,940 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/19 4,270 4,848 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/15 1,975 2,059 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/16 5,085 5,517 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/17 2,365 2,649 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 5.000% 2/12/15 20,810 21,346 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 0.800% 7/26/17 40,000 40,058 1 Connecticut Health & Educational Facilities Authority Revenue (Yale-New Haven Hospital Inc.) PUT 0.652% 7/1/19 15,000 15,020 Connecticut Housing Finance Authority Revenue Housing Mortgage Finance Program 4.000% 11/15/44 3,000 3,285 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/16 5,300 5,673 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.250% 7/1/16 (2) 7,745 8,469 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 1/1/17 5,000 5,540 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/18 1,475 1,716 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 12/1/19 4,915 5,794 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 10/1/20 4,085 4,849 Greater New Haven CT Water Pollution Control Authority Regional Wastewater System Revenue 5.000% 8/15/20 200 236 Greater New Haven CT Water Pollution Control Authority Regional Wastewater System Revenue 5.000% 8/15/22 400 477 Delaware (0.2%) Delaware GO 5.000% 8/1/14 (Prere.) 5,000 5,000 Delaware GO 5.000% 7/1/17 5,250 5,927 Delaware GO 5.000% 10/1/18 3,540 4,126 3 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/18 6,155 6,936 3 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/19 3,760 4,308 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/20 225 264 3 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/20 2,575 2,981 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/21 250 295 3 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/21 2,295 2,674 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/22 325 386 3 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/22 3,000 3,519 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/16 4,485 4,890 University of Delaware Revenue PUT 0.700% 5/1/16 8,750 8,783 District of Columbia (0.4%) District of Columbia Income Tax Revenue 5.000% 12/1/18 5,500 6,418 2 District of Columbia Income Tax Revenue TOB VRDO 0.070% 8/7/14 7,425 7,425 District of Columbia Revenue (American College of Cardiology) VRDO 0.200% 8/7/14 LOC 39,200 39,200 1 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.540% 6/1/15 7,300 7,306 1 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.640% 6/1/16 6,000 6,016 Washington DC Metropolitan Area Transit Authority Revenue 5.000% 7/1/15 3,375 3,525 Florida (4.5%) Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 5.000% 12/1/14 4,390 4,444 Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 5.000% 12/1/15 5,000 5,231 Boynton Beach FL Utility System Revenue 5.500% 11/1/18 (14) 3,125 3,546 Broward County FL Airport System Revenue 5.000% 10/1/16 700 767 Broward County FL Airport System Revenue 5.000% 10/1/19 750 871 Broward County FL Airport System Revenue 5.000% 10/1/19 500 581 Broward County FL Airport System Revenue 5.000% 10/1/20 1,060 1,239 Broward County FL Airport System Revenue 5.000% 10/1/21 480 562 Broward County FL School Board COP 5.000% 7/1/18 4,400 5,020 Broward County FL School Board COP 5.000% 7/1/19 8,140 9,423 2 Broward County FL Water & Sewer Utility Revenue TOB VRDO 0.070% 8/7/14 5,665 5,665 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 3/1/15 (14) 12,675 13,032 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 4.000% 6/1/15 2,500 2,579 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 45,000 46,803 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 5,000 5,200 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 15,150 16,401 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 22,000 23,817 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 3/1/17 (14) 1,100 1,222 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 19,000 21,383 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/18 6,000 6,849 1 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 1.310% 6/1/15 4,100 4,131 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/17 35,445 39,642 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/18 36,770 41,974 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/19 19,150 22,189 Escambia County FL Pollution Control Revenue (Gulf Power Co. Project) PUT 1.550% 6/15/16 3,000 3,029 Escambia County FL Pollution Control Revenue (Gulf Power Co. Project) PUT 2.100% 4/11/19 2,500 2,516 Escambia County FL Solid Waste Disposal System Revenue (Gulf Power Co. Project) PUT 1.350% 6/2/15 3,750 3,772 Florida Board of Education Lottery Revenue 5.000% 7/1/15 8,830 9,223 Florida Board of Education Lottery Revenue 5.000% 7/1/15 (14) 9,555 9,980 Florida Board of Education Lottery Revenue 5.000% 7/1/16 7,500 8,166 Florida Board of Education Lottery Revenue 5.000% 7/1/17 2,500 2,817 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/17 13,700 15,404 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/18 11,240 12,973 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/18 3,615 4,172 2 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.070% 8/7/14 7,995 7,995 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/15 6,415 6,700 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/18 8,585 9,869 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/19 9,015 10,528 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 24,050 25,102 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/15 2,135 2,251 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/16 3,290 3,599 Florida Municipal Power Agency Revenue (Stanton II Project) 5.000% 10/1/19 2,800 3,270 Florida Turnpike Authority Revenue 5.000% 7/1/16 3,480 3,788 Florida Turnpike Authority Revenue 5.000% 7/1/19 10,000 11,720 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/14 2,000 2,028 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/16 2,000 2,204 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/19 3,000 3,507 2 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) TOB VRDO 0.070% 8/7/14 (13) 9,365 9,365 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/14 2,000 2,016 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/16 2,505 2,735 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/16 1,500 1,650 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/16 4,675 5,141 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/17 1,000 1,135 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/20 1,600 1,893 Jacksonville FL Electric Authority Revenue (St. John's River Power Park) 5.000% 10/1/16 15,000 16,472 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/18 1,200 1,391 Jacksonville FL Excise Taxes Revenue 5.000% 10/1/16 1,185 1,300 Kissimmee FL Utility Authority Electric System Revenue 5.250% 10/1/16 (4) 3,750 4,113 1 Lakeland FL Energy System Revenue 0.810% 10/1/17 10,000 10,016 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 4.000% 11/15/18 1,125 1,207 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/19 1,650 1,859 2 Miami-Dade County FL Aviation Revenue (Miami International Airport) TOB VRDO 0.070% 8/7/14 (13) 8,700 8,700 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/18 2,000 2,296 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/19 1,900 2,212 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/20 1,500 1,763 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/20 2,525 2,968 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/21 1,000 1,182 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/22 625 736 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children's Hospital) 5.000% 8/1/19 1,000 1,129 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children's Hospital) 4.000% 8/1/20 2,180 2,363 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children's Hospital) 5.000% 8/1/21 1,300 1,478 Miami-Dade County FL School Board COP 5.000% 5/1/15 (ETM) 4,000 4,143 Miami-Dade County FL School Board COP 5.000% 8/1/18 4,850 5,557 Miami-Dade County FL School Board COP PUT 5.000% 5/1/16 7,000 7,526 2 Miami-Dade County FL School Board COP TOB PUT 0.570% 8/7/14 LOC 15,760 15,760 1,2 Miami-Dade County FL School Board COP TOB PUT 0.570% 8/7/14 LOC 15,760 15,760 2 Miami-Dade County FL School Board COP TOB PUT 0.620% 8/7/14 LOC 12,690 12,690 2 Miami-Dade County FL School Board COP TOB PUT 0.560% 9/11/14 LOC 27,245 27,245 2 Miami-Dade County FL School Board COP TOB VRDO 0.160% 8/7/14 (12) 26,500 26,500 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/17 1,110 1,246 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/19 1,250 1,459 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/19 (4) 2,000 2,334 2 Miami-Dade County FL Water & Sewer Revenue TOB VRDO 0.100% 8/7/14 (4) 3,800 3,800 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/16 1,000 1,091 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/18 (14) 5,770 6,748 Orange County FL School Board COP 5.000% 8/1/15 2,000 2,094 Orange County FL School Board COP 5.000% 8/1/16 700 761 Orange County FL School Board COP 5.000% 8/1/17 1,500 1,684 Orange County FL School Board COP 5.000% 8/1/18 1,400 1,606 Orange County FL School Board COP 5.000% 8/1/19 1,765 2,055 Orange County FL Tourist Development Revenue 5.000% 10/1/14 8,715 8,786 Orange County FL Tourist Development Revenue 5.000% 10/1/16 16,260 17,837 Orange County FL Tourist Development Revenue 5.000% 10/1/20 2,525 2,950 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/17 2,000 2,252 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/17 4,690 5,280 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/18 2,785 3,209 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/18 9,000 10,372 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/19 3,770 4,415 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/19 10,725 12,559 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/15 3,365 3,554 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/15 3,500 3,697 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/16 5,250 5,772 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/17 3,000 3,407 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/19 5,500 6,482 Palm Beach County FL Airport System Revenue 5.750% 10/1/14 (ETM) 2,060 2,079 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/15 (14) 3,000 3,167 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 4.000% 11/1/18 635 682 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 5.000% 11/1/19 2,740 3,063 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 5.000% 11/1/20 1,500 1,687 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 5.000% 11/1/21 750 843 2 Palm Beach County FL School Board COP TOB VRDO 0.070% 8/7/14 11,385 11,385 2 Palm Beach County FL School Board COP TOB VRDO 0.100% 8/7/14 6,100 6,100 Reedy Creek FL Improvement District GO 5.000% 6/1/20 1,000 1,184 Reedy Creek FL Improvement District Utilities Revenue 5.000% 10/1/18 750 861 Seacoast FL Utility Authority Water & Sewer Revenue 5.500% 3/1/19 (14) 3,595 4,241 Sunrise FL Utility System Revenue 5.200% 10/1/20 (Prere.) 7,255 8,591 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/15 10,000 10,512 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/19 2,390 2,763 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/19 2,360 2,728 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/20 2,830 3,297 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/20 1,185 1,380 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/21 2,090 2,447 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/21 1,500 1,757 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/20 1,650 1,926 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/16 3,000 3,308 Tampa FL Hospital Revenue 4.000% 7/1/18 1,625 1,764 Tampa FL Hospital Revenue 5.000% 7/1/19 1,755 1,988 Tampa FL Hospital Revenue 4.000% 7/1/20 1,100 1,199 Tohopekaliga FL Water Authority Utility System Revenue 4.000% 10/1/15 4,305 4,497 Tohopekaliga FL Water Authority Utility System Revenue 5.000% 10/1/16 4,515 4,964 Tohopekaliga FL Water Authority Utility System Revenue 5.000% 10/1/17 4,505 5,117 Tohopekaliga FL Water Authority Utility System Revenue 5.000% 10/1/19 1,165 1,370 Tohopekaliga FL Water Authority Utility System Revenue 5.000% 10/1/20 1,825 2,168 Georgia (3.0%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/18 2,500 2,849 Atlanta GA Airport Revenue 5.000% 1/1/18 500 569 Atlanta GA Airport Revenue 5.000% 1/1/18 8,500 9,673 Atlanta GA Airport Revenue 5.000% 1/1/19 1,675 1,943 Atlanta GA Airport Revenue 5.000% 1/1/20 1,205 1,413 Atlanta GA Airport Revenue 5.000% 1/1/21 750 884 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/14 5,000 5,061 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/16 9,385 10,341 1 Atlanta GA Water & Wastewater Revenue PUT 1.604% 11/1/18 47,300 48,200 2 Atlanta GA Water & Wastewater Revenue TOB VRDO 0.160% 8/7/14 9,995 9,995 Bartow County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Bowen Project) PUT 2.700% 8/23/18 9,000 9,344 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.400% 4/1/15 5,500 5,531 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.250% 5/1/15 8,500 8,536 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.550% 6/21/16 20,000 20,256 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 13,000 13,250 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 20,000 20,385 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.800% 4/3/18 5,250 5,309 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 2.200% 4/2/19 3,500 3,552 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 2.200% 4/2/19 10,000 10,149 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 2.200% 4/2/19 7,500 7,612 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 2.200% 4/2/19 10,000 10,149 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/17 1,250 1,382 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/18 1,000 1,134 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/18 1,250 1,425 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/19 250 290 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/20 350 409 Dalton GA Development Authority Revenue (Hamilton Health Care System) 3.000% 8/15/14 1,000 1,001 Dalton GA Development Authority Revenue (Hamilton Health Care System) 4.000% 8/15/18 1,000 1,103 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/19 1,000 1,154 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/20 1,500 1,728 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/21 1,890 2,176 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/18 1,000 1,155 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/19 1,000 1,171 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/19 1,300 1,522 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/20 1,250 1,477 Floyd County GA Development Authority Revenue (Georgia Power Co. Plant Hammond Project) PUT 0.850% 11/19/15 2,500 2,509 2 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) TOB VRDO 0.070% 8/7/14 11,415 11,415 Georgia GO 4.000% 1/1/15 2,360 2,398 Georgia GO 5.000% 7/1/16 5,000 5,449 Georgia GO 5.000% 7/1/16 9,500 10,353 Georgia GO 5.000% 7/1/16 20,000 21,795 Georgia GO 5.500% 7/1/16 4,020 4,026 Georgia GO 5.000% 10/1/16 1,910 2,102 Georgia GO 5.000% 7/1/17 2,840 3,206 Georgia GO 5.000% 7/1/17 13,695 15,460 Georgia GO 5.000% 7/1/18 12,050 13,957 Georgia GO 5.000% 7/1/18 2,340 2,710 Georgia GO 5.000% 7/1/18 23,330 27,022 Georgia GO 4.000% 11/1/18 11,000 12,389 Georgia GO 5.000% 12/1/18 7,800 9,127 Georgia GO 5.000% 9/1/20 10,100 12,128 Georgia Housing & Finance Authority Single Family Mortgage Revenue 4.000% 6/1/44 4,265 4,665 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/17 1,400 1,550 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/18 3,600 4,099 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/19 1,000 1,161 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/20 750 881 Georgia Road & Tollway Authority GAN 5.000% 6/1/20 25,760 29,776 Georgia Road & Tollway Authority Revenue 5.000% 10/1/16 6,000 6,603 Georgia Road & Tollway Authority Revenue 5.000% 10/1/18 18,240 21,259 Georgia Road & Tollway Authority Revenue (Federal Highway Grant) 5.000% 6/1/16 8,000 8,670 Gwinnett County GA School District GO 5.000% 2/1/19 1,500 1,754 Gwinnett County GA School District GO 5.000% 2/1/20 1,000 1,190 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/17 1,675 1,901 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/18 4,335 5,050 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/16 16,070 17,102 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/17 7,140 7,758 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/17 5,350 5,798 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/18 1,885 2,081 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/18 7,125 7,852 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/19 1,160 1,293 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 2,330 2,624 1 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue PUT 0.360% 7/1/17 17,500 17,492 Monroe County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Scherer Project) PUT 2.000% 6/13/19 2,000 2,003 Municipal Electric Authority Georgia Revenue 5.000% 1/1/16 5,285 5,643 Municipal Electric Authority Georgia Revenue 5.000% 1/1/20 12,655 14,908 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/17 1,500 1,709 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/18 1,250 1,456 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.000% 1/1/15 2,060 2,102 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.750% 1/1/19 4,015 4,721 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/15 3,685 3,760 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/17 8,165 9,053 Municipal Gas Authority Georgia Revenue (Gas Portfolio III Project) 5.000% 10/1/18 2,000 2,314 Municipal Gas Authority Georgia Revenue (Gas Portfolio III Project) 5.000% 10/1/19 1,500 1,760 Municipal Gas Authority Georgia Revenue (Gas Portfolio III Project) 5.000% 10/1/20 1,000 1,184 Municipal Gas Authority Georgia Revenue (Gas Portfolio III Project) 5.000% 10/1/21 1,500 1,784 Municipal Gas Authority Georgia Revenue (Gas Portfolio III Project) 5.000% 10/1/22 1,000 1,194 Savannah GA Economic Development Authority Pollution Control Revenue (International Paper Co. Projects) 5.100% 8/1/14 3,000 3,000 Guam (0.0%) Guam Government Waterworks Authority Water & Waste Water System Revenue 5.250% 7/1/20 350 401 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.250% 7/1/21 1,050 1,202 Hawaii (0.7%) Hawaii GO 5.000% 6/1/16 (ETM) 3,115 3,383 Hawaii GO 5.000% 6/1/16 13,920 15,121 Hawaii GO 5.000% 12/1/18 17,250 20,176 Hawaii GO 5.000% 6/1/19 6,960 8,179 Hawaii GO 5.000% 6/1/19 2,370 2,785 Hawaii GO 5.000% 11/1/19 11,960 14,160 Hawaii GO 5.000% 11/1/19 40,725 48,217 Hawaii GO 5.000% 12/1/19 5,000 5,928 Hawaii Highway Revenue 5.500% 7/1/18 2,000 2,352 Hawaii Highway Revenue 5.000% 1/1/20 1,000 1,182 Honolulu HI City & County GO 5.000% 8/1/17 4,130 4,667 Honolulu HI City & County GO 5.000% 8/1/18 2,715 3,147 Honolulu HI City & County GO 5.000% 11/1/18 4,000 4,664 Honolulu HI City & County GO 5.000% 11/1/19 6,000 7,094 Illinois (5.2%) Chicago IL Board of Education GO 5.000% 12/1/14 1,545 1,567 Chicago IL Board of Education GO 5.000% 12/1/16 2,500 2,711 Chicago IL Board of Education GO 5.000% 12/1/18 (12) 7,305 8,295 Chicago IL Board of Education GO 5.250% 12/1/18 (14) 4,970 5,548 Chicago IL Board of Education GO 5.000% 12/1/19 (2) 3,090 3,362 Chicago IL Board of Education GO 5.250% 12/1/19 (14)(3) 1,000 1,124 Chicago IL Board of Education GO 5.000% 12/1/20 (2) 2,000 2,148 Chicago IL Board of Education GO 5.250% 12/1/20 (14)(3) 1,250 1,402 1 Chicago IL Board of Education GO PUT 0.688% 6/2/16 25,750 25,213 1,2 Chicago IL Board of Education GO TOB PUT 0.690% 8/21/14 LOC 85,000 85,000 Chicago IL GO 5.500% 1/1/16 (4) 6,070 6,459 Chicago IL GO 5.000% 12/1/18 2,000 2,215 Chicago IL GO 5.000% 1/1/19 5,750 6,222 Chicago IL GO 5.000% 1/1/19 (4) 4,645 4,883 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/18 5,000 5,816 Chicago IL Midway Airport Revenue 5.000% 1/1/20 2,075 2,413 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/17 7,500 8,283 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/17 750 828 Chicago IL O'Hare International Airport Revenue 5.250% 1/1/17 (14) 4,540 5,041 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/18 1,250 1,417 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/18 1,950 2,179 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/19 1,000 1,154 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/19 1,000 1,132 2 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.130% 8/7/14 LOC 23,925 23,925 2 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.210% 8/7/14 (4) 21,135 21,135 Chicago IL Water Revenue 5.000% 11/1/18 675 773 Cook County IL Forest Preservation District GO 5.000% 12/15/17 1,000 1,129 Cook County IL Forest Preservation District GO 5.000% 12/15/18 1,000 1,150 Cook County IL Forest Preservation District GO 5.000% 12/15/19 1,580 1,834 Cook County IL GO 5.000% 11/15/18 2,000 2,299 Cook County IL GO 5.000% 11/15/19 1,500 1,735 Cook County IL GO 5.000% 11/15/20 1,500 1,735 Illinois Educational Facilities Authority Revenue (Field Museum of Natural History) VRDO 0.070% 8/7/14 LOC 17,300 17,300 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 1.875% 2/12/15 5,000 5,043 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.625% 8/1/15 2,500 2,548 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 5.000% 5/1/19 26,795 30,937 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 5.000% 1/15/20 5,850 6,754 2 Illinois Finance Authority Revenue (Advocate Health Care Network) TOB VRDO 0.070% 8/7/14 14,840 14,840 Illinois Finance Authority Revenue (Advocate Health Care Network) VRDO 0.050% 8/7/14 17,200 17,200 Illinois Finance Authority Revenue (Art Institute of Chicago) 5.000% 3/1/15 10,000 10,276 Illinois Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/17 3,275 3,645 Illinois Finance Authority Revenue (Carle Foundation) 5.000% 8/15/17 1,500 1,666 2 Illinois Finance Authority Revenue (Carle Foundation) TOB VRDO 0.180% 8/7/14 (12) 15,000 15,000 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/18 235 262 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/19 1,115 1,238 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/20 500 558 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/20 2,940 3,282 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/21 975 1,087 Illinois Finance Authority Revenue (Children's Memorial Hospital) 5.250% 8/15/16 4,270 4,623 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/18 4,000 4,576 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/19 4,205 4,858 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/20 4,210 4,868 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.000% 8/15/14 5,500 5,510 2 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.080% 8/1/14 2,100 2,100 Illinois Finance Authority Revenue (OSF Healthcare System) 5.000% 5/15/22 1,925 2,205 Illinois Finance Authority Revenue (Palos Community Hospital) 5.000% 5/15/16 1,500 1,616 Illinois Finance Authority Revenue (Palos Community Hospital) 5.000% 5/15/17 2,500 2,773 Illinois Finance Authority Revenue (Presbyterian Homes) VRDO 0.060% 8/7/14 LOC 12,500 12,500 Illinois Finance Authority Revenue (Trinity Health Corp.) 3.000% 12/1/17 3,075 3,267 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/15 1,500 1,574 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/19 1,745 2,042 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/20 7,000 8,255 Illinois Finance Authority Solid Waste Disposal Revenue (Prairie Power Inc. Project) PUT 1.300% 5/8/17 2,500 2,520 Illinois GO 5.500% 8/1/14 (14) 8,295 8,295 Illinois GO 1.000% 2/1/15 21,000 21,058 Illinois GO 5.000% 8/1/15 11,240 11,742 Illinois GO 5.500% 8/1/15 (14) 1,020 1,071 Illinois GO 5.500% 8/1/17 (14) 1,425 1,589 Illinois GO 5.000% 4/1/18 2,500 2,769 Illinois GO 5.000% 5/1/18 8,000 8,868 Illinois GO 5.000% 8/1/18 22,000 24,451 Illinois GO 5.250% 1/1/19 8,060 9,042 Illinois GO 5.000% 2/1/19 875 973 Illinois GO 5.000% 3/1/19 6,500 7,229 Illinois GO 5.000% 5/1/19 12,000 13,349 Illinois GO 5.000% 7/1/19 4,700 5,229 Illinois GO 5.000% 8/1/19 48,625 54,119 Illinois GO 5.000% 2/1/20 3,000 3,316 Illinois GO 5.000% 3/1/20 10,115 11,185 Illinois GO 5.000% 4/1/20 2,000 2,212 Illinois GO 5.000% 5/1/20 24,500 27,106 Illinois GO 5.000% 7/1/20 12,500 13,835 Illinois GO 5.000% 8/1/20 (4) 6,500 7,305 Illinois GO 5.000% 8/1/20 10,500 11,624 Illinois GO 5.000% 1/1/21 (4) 8,425 9,292 Illinois GO 5.000% 2/1/21 4,000 4,393 Illinois GO 5.000% 4/1/21 8,500 9,337 Illinois GO 5.000% 5/1/21 17,000 18,675 Illinois Sales Tax Revenue 5.000% 6/15/15 10,810 11,268 Illinois Sales Tax Revenue 5.000% 6/15/16 10,000 10,871 Illinois Sales Tax Revenue 5.000% 6/15/19 14,220 16,616 Illinois Sales Tax Revenue 5.000% 6/15/20 15,050 17,722 Illinois Toll Highway Authority Revenue 5.000% 1/1/15 (4) 17,970 18,335 Illinois Toll Highway Authority Revenue 5.000% 12/1/17 6,500 7,411 Illinois Toll Highway Authority Revenue 5.000% 12/1/18 7,000 8,147 Illinois Toll Highway Authority Revenue 5.000% 12/1/19 20,100 23,728 Illinois Toll Highway Authority Revenue 5.000% 12/1/20 20,000 23,770 Illinois Toll Highway Authority Revenue 5.000% 12/1/21 15,000 17,891 2 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.070% 8/7/14 7,915 7,915 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/15 6,270 6,536 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/15 3,000 3,198 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/18 17,875 19,736 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/18 7,000 7,579 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/19 3,500 3,642 Lake County IL Community High School District No. 117 GO 0.000% 12/1/17 (14) 5,155 4,848 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/21 (14) 16,775 13,540 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 12/15/22 2,500 2,751 2 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.170% 8/7/14 LOC 5,500 5,500 2 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.170% 8/7/14 (14)LOC 9,715 9,715 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/15 5,000 5,178 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/16 10,000 10,746 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/17 9,580 10,616 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/18 1,875 2,122 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.250% 6/1/20 6,600 7,715 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.250% 6/1/24 2,100 2,308 Indiana (0.9%) Indiana Bond Bank Special Program Gas Revenue 5.250% 10/15/16 4,810 5,272 Indiana Bond Bank Special Program Gas Revenue 5.250% 10/15/19 50 57 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/14 3,485 3,527 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/15 3,570 3,780 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/15 2,515 2,663 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/16 3,000 3,299 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/21 2,380 2,695 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/20 860 995 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/18 10,445 11,758 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/19 5,000 5,696 Indiana Finance Authority Hospital Revenue (Parkview Health System) 5.000% 5/1/19 1,650 1,879 Indiana Finance Authority Lease Revenue 5.000% 2/1/18 4,500 5,149 Indiana Finance Authority Lease Revenue 5.000% 2/1/19 3,700 4,311 Indiana Finance Authority Lease Revenue 5.000% 2/1/20 3,500 4,143 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/18 825 918 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/19 1,000 1,123 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/20 1,300 1,474 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/23 750 843 Indiana Finance Authority Revenue (State Revolving Fund) 5.000% 2/1/17 7,625 8,480 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/18 1,000 1,152 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/19 335 393 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/20 375 444 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/21 380 452 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 4.100% 11/3/16 10,000 10,775 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 6/1/15 14,825 15,416 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 7/28/16 2,695 2,931 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.600% 2/1/17 7,000 7,131 Indiana Municipal Power Agency Revenue 5.000% 1/1/18 1,500 1,706 Indiana University Student Fee Revenue 5.000% 8/1/17 1,000 1,130 Indiana University Student Fee Revenue 5.000% 6/1/18 1,000 1,154 Indiana University Student Fee Revenue 5.000% 8/1/18 4,000 4,636 Indiana University Student Fee Revenue 5.000% 6/1/19 1,500 1,760 Ivy IN Tech Community College Revenue 5.000% 7/1/19 850 991 Ivy IN Tech Community College Revenue 5.000% 7/1/20 500 589 Purdue University Indiana University Student Fee Revenue 4.500% 7/1/16 1,500 1,619 Purdue University Indiana University Student Fee Revenue 5.000% 7/1/16 1,300 1,415 Purdue University Indiana University Student Fee Revenue 5.000% 7/1/17 1,000 1,128 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 1.750% 6/1/18 5,500 5,497 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/17 3,455 3,660 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 7/1/17 3,520 3,760 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/18 3,590 3,848 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 7/1/18 3,665 3,950 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/19 3,740 4,028 2 Tri-Creek Middle School Building Corp. Indiana Revenue TOB VRDO 0.070% 8/7/14 14,210 14,210 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) 5.000% 7/1/17 5,000 5,577 Iowa (0.4%) Iowa Board of Regents Hospital Revenue (University of Iowa Hospitals & Clinics) 4.000% 9/1/19 5,675 6,408 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/15 (12) 2,395 2,453 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/16 (12) 1,655 1,765 Iowa Finance Authority Healthcare Revenue (Genesis Health System) 5.000% 7/1/16 2,320 2,509 Iowa Finance Authority Healthcare Revenue (Genesis Health System) 5.000% 7/1/19 4,075 4,680 Iowa Finance Authority Midwestern Disaster Area Revenue (Iowa Fertilizer Co. Project) 5.000% 12/1/19 45,500 47,831 Iowa Higher Education Loan Authority Revenue Private College Facility (Grinnell College Project) 4.000% 12/1/17 1,300 1,436 Iowa Student Loan Liquidity Corp. Revenue 5.000% 12/1/15 5,620 5,920 Kansas (0.3%) Burlington KS Environmental Improvement Revenue (Kansas City Power & Light Co. Project) VRDO 0.070% 8/7/14 LOC 18,850 18,850 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/17 1,000 1,103 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/18 1,035 1,167 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/19 1,150 1,313 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/15 2,895 2,952 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 5,615 5,975 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 5,670 6,236 Kansas Development Finance Authority Revenue (Wichita State University Projects) 5.000% 6/1/18 2,420 2,771 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/14 1,470 1,476 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/15 2,000 2,089 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/15 (ETM) 4,000 4,249 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/17 (ETM) 1,130 1,290 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/18 (ETM) 2,250 2,621 Wyandotte County/Kansas City KS Unified Government Utility System Revenue 5.000% 9/1/19 500 582 Wyandotte County/Kansas City KS Unified Government Utility System Revenue 5.000% 9/1/20 1,565 1,840 Wyandotte County/Kansas City KS Unified Government Utility System Revenue 5.000% 9/1/22 750 887 Kentucky (0.6%) Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.000% 9/1/18 2,500 2,880 Kentucky Economic Development Finance Authority Revenue (Catholic Health Initiatives) PUT 5.000% 11/11/14 17,000 17,224 Kentucky Property & Building Commission Revenue 5.250% 10/1/15 (4) 40,000 42,326 Kentucky Property & Building Commission Revenue 5.250% 10/1/16 (4) 6,100 6,728 Kentucky Property & Building Commission Revenue 5.000% 11/1/16 5,340 5,880 Kentucky Public Transportation Infrastructure Authority Toll Revenue (Downtown Crossing Project) BAN 5.000% 7/1/17 27,800 30,920 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/18 2,500 2,884 Louisville & Jefferson County KY Metropolitan Government Environmental Facilities Revenue (Louisville Gas & Electric Co. Project) PUT 1.150% 6/1/17 5,000 4,973 Louisville & Jefferson County KY Metropolitan Government Environmental Facilities Revenue (Louisville Gas & Electric Co. Project) PUT 1.600% 6/1/17 9,500 9,598 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 8/1/16 990 1,058 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 4/1/18 1,100 1,234 Louisiana (0.8%) 1,3 East Baton Rouge Parish LA Sewer Commission Revenue PUT 0.609% 8/1/18 25,000 25,013 Ernest N. Morial - New Orleans Exhibition Hall Authority Special Tax Revenue 4.000% 7/15/18 1,040 1,147 Ernest N. Morial - New Orleans Exhibition Hall Authority Special Tax Revenue 5.000% 7/15/19 1,190 1,370 1 Louisiana Gasoline & Fuel Tax Revenue PUT 0.576% 5/1/17 44,500 44,519 1 Louisiana Gasoline & Fuel Tax Revenue PUT 0.576% 5/1/18 12,500 12,493 1 Louisiana Gasoline & Fuel Tax Revenue PUT 0.656% 5/1/18 5,000 5,012 Louisiana GO 5.000% 8/1/16 5,000 5,469 Louisiana GO 5.250% 8/1/16 (14) 5,000 5,254 Louisiana Highway Improvement Revenue 5.000% 6/15/18 1,325 1,530 Louisiana Highway Improvement Revenue 5.000% 6/15/19 1,000 1,172 Louisiana Highway Improvement Revenue 5.000% 6/15/20 1,325 1,572 Louisiana Highway Improvement Revenue 5.000% 6/15/21 1,100 1,316 Louisiana Housing Finance Agency Single Family Mortgage Revenue (Home Ownership Program) 5.850% 6/1/38 1,905 2,020 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.100% 10/1/14 3,500 3,508 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.125% 10/1/15 5,000 5,070 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.200% 10/1/17 4,125 4,155 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) 5.000% 7/1/15 (4) 1,320 1,370 Louisiana Public Facilities Authority Revenue (Entergy Gulf States Project) 2.875% 11/1/15 2,250 2,298 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/18 1,050 1,201 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/19 1,250 1,436 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/20 1,100 1,271 New Orleans LA GO 5.000% 12/1/18 4,065 4,616 New Orleans LA Sewage Service Revenue 5.000% 6/1/18 500 567 New Orleans LA Sewage Service Revenue 5.000% 6/1/19 500 575 New Orleans LA Sewage Service Revenue 5.000% 6/1/22 1,595 1,853 New Orleans LA Water Revenue 5.000% 12/1/20 400 460 New Orleans LA Water Revenue 5.000% 12/1/22 1,500 1,726 St. Charles Parish LA Gulf Opportunity Zone Revenue (Valero Energy Corp.) PUT 4.000% 6/1/22 9,220 9,756 Tobacco Settlement Financing Corp. Louisiana Revenue 5.000% 5/15/19 2,500 2,836 Tobacco Settlement Financing Corp. Louisiana Revenue 5.000% 5/15/20 7,935 9,048 Maine (0.0%) Maine Municipal Bond Bank Infrastructure Revenue (Transcap Project) 5.000% 9/1/16 4,225 4,629 Maryland (2.8%) Anne Arundel County MD GO 5.000% 4/1/19 6,960 8,160 Anne Arundel County MD GO 5.000% 4/1/19 7,615 8,928 Anne Arundel County MD GO 5.000% 4/1/19 2,640 3,095 Baltimore County MD GO 5.000% 2/1/18 2,900 3,322 Baltimore County MD GO 5.000% 2/1/18 9,000 10,309 Baltimore County MD GO 5.000% 2/1/20 2,100 2,498 Baltimore County MD GO 5.000% 10/15/21 10,400 12,492 Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/17 500 569 Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/18 2,280 2,652 Howard County MD GO 5.000% 2/15/17 3,450 3,845 Howard County MD GO 5.000% 2/15/18 3,895 4,466 Howard County MD GO 5.000% 2/15/19 3,830 4,481 Howard County MD GO 5.000% 8/15/19 5,000 5,902 Howard County MD GO 5.000% 2/15/20 4,475 5,327 Maryland Department of Transportation Revenue 4.000% 5/15/15 6,250 6,442 Maryland Department of Transportation Revenue 5.000% 5/1/18 3,250 3,745 Maryland Department of Transportation Revenue 5.000% 5/1/19 14,000 16,430 Maryland Department of Transportation Revenue 5.000% 12/1/20 15,495 18,622 Maryland GO 5.000% 8/1/14 10,000 10,000 Maryland GO 5.000% 3/1/16 10,000 10,751 Maryland GO 5.000% 11/1/16 15,350 16,947 Maryland GO 5.000% 8/1/17 5,000 5,659 Maryland GO 5.000% 8/1/17 5,070 5,738 Maryland GO 5.000% 8/1/17 26,445 29,932 Maryland GO 5.000% 8/1/17 8,495 9,615 Maryland GO 5.000% 8/15/17 (Prere.) 2,795 3,169 Maryland GO 5.000% 3/1/18 1,150 1,320 Maryland GO 5.250% 3/1/18 2,400 2,777 Maryland GO 5.000% 8/1/18 24,160 28,043 Maryland GO 5.000% 8/1/18 28,795 33,423 Maryland GO 5.000% 11/1/18 2,525 2,949 Maryland GO 5.000% 3/15/19 7,625 8,939 Maryland GO 5.000% 11/1/19 4,265 5,061 Maryland GO 5.000% 3/1/20 10,000 11,912 Maryland GO 5.000% 3/1/20 34,535 41,139 Maryland GO 4.500% 8/1/20 4,215 4,929 Maryland GO 5.000% 3/1/21 (Prere.) 3,745 4,514 Maryland GO 5.000% 8/1/26 28,995 33,818 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 4.000% 7/1/18 835 915 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 4.000% 7/1/19 850 935 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 5.000% 7/1/20 1,000 1,156 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 1.253% 11/15/16 2,000 2,023 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.932% 11/15/17 5,955 5,984 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.932% 11/15/17 19,750 19,845 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.682% 5/15/18 5,300 5,294 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.703% 5/15/18 9,500 9,497 Maryland Health & Higher Educational Facilities Authority Revenue (Loyola University) 5.000% 10/1/18 1,095 1,267 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/17 1,500 1,682 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/18 1,400 1,592 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/19 1,400 1,599 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/15 5,900 6,151 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/15 9,995 10,441 Montgomery County MD GO 5.000% 11/1/16 4,730 5,222 Montgomery County MD GO 5.000% 8/1/17 12,100 13,695 Montgomery County MD GO 5.000% 7/1/18 32,050 37,123 Montgomery County MD GO 5.000% 8/1/18 2,000 2,321 Montgomery County MD GO 5.000% 11/1/19 2,840 3,370 Washington Suburban Sanitation District Maryland GO 4.000% 6/1/16 2,630 2,808 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/17 4,000 4,503 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/18 2,735 3,161 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/20 5,000 5,981 Massachusetts (4.0%) Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/18 1,250 1,449 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/18 (Prere.) 10,000 11,591 2 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.210% 8/7/14 19,912 19,911 Massachusetts College Building Authority Revenue 5.000% 5/1/20 3,000 3,556 Massachusetts College Building Authority Revenue 5.000% 5/1/21 5,495 6,576 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/18 1,245 1,403 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/19 1,215 1,378 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/15 1,000 1,034 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/16 1,600 1,705 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/17 2,060 2,245 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/18 875 966 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 5,000 5,023 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 2,500 2,512 1 Massachusetts Development Finance Agency Revenue (Boston University) PUT 0.610% 9/30/16 11,000 11,022 Massachusetts Development Finance Agency Revenue (Dominion Energy Brayton Project) PUT 2.250% 9/1/16 (Prere.) 42,730 44,394 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/20 800 946 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 5.000% 1/14/16 6,000 6,392 1 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 0.610% 1/30/18 8,935 8,928 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.000% 7/1/16 2,475 2,631 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.000% 7/1/17 2,265 2,451 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.000% 7/1/19 2,000 2,159 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.000% 7/1/21 3,200 3,441 1 Massachusetts Development Finance Agency Revenue (Williams College) PUT 0.340% 7/1/17 14,860 14,825 Massachusetts Educational Financing Authority Education Loan Revenue 5.500% 1/1/22 1,000 1,141 Massachusetts Federal Highway GAN (Accelerated Bridge Program) 5.000% 6/15/20 5,000 5,961 Massachusetts GO 5.000% 8/1/14 11,965 11,965 Massachusetts GO 5.000% 8/1/14 11,635 11,635 Massachusetts GO 5.000% 11/1/14 2,350 2,379 Massachusetts GO 5.000% 3/1/15 (Prere.) 5,000 5,141 Massachusetts GO 5.000% 3/1/15 (Prere.) 3,840 3,949 Massachusetts GO 5.000% 8/1/15 (4) 10,000 10,488 1 Massachusetts GO 0.510% 9/1/15 11,500 11,522 1 Massachusetts GO 0.180% 2/1/16 37,185 37,117 1 Massachusetts GO 0.540% 2/1/16 15,645 15,648 Massachusetts GO 5.000% 10/1/16 6,800 7,483 1 Massachusetts GO 0.380% 1/1/17 11,750 11,751 Massachusetts GO 5.000% 10/1/17 23,000 26,115 Massachusetts GO 5.500% 11/1/17 2,100 2,425 Massachusetts GO 5.500% 12/1/17 (14) 3,255 3,769 1 Massachusetts GO 0.490% 1/1/18 10,000 10,031 Massachusetts GO 5.250% 8/1/18 (4) 5,060 5,912 Massachusetts GO 5.500% 8/1/18 (14) 2,000 2,356 Massachusetts GO 5.000% 10/1/18 30,000 34,904 Massachusetts GO 5.500% 10/1/18 (4) 10,200 12,075 Massachusetts GO 5.500% 10/1/18 4,955 5,866 Massachusetts GO 5.000% 12/1/18 30,000 35,046 Massachusetts GO 5.500% 12/1/19 (14) 9,160 11,080 Massachusetts GO 5.000% 4/1/20 45,000 53,437 Massachusetts GO 5.000% 6/1/24 10,000 11,772 Massachusetts GO 5.000% 10/1/24 7,860 9,317 Massachusetts GO 5.000% 7/1/25 9,610 11,402 2 Massachusetts GO TOB VRDO 0.080% 8/1/14 6,900 6,900 Massachusetts Health & Educational Facilities Authority Revenue (Amherst College) PUT 1.700% 11/1/16 5,870 6,002 2 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) TOB VRDO 0.060% 8/1/14 8,900 8,900 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.000% 8/15/19 (14) 500 523 Massachusetts Health & Educational Facilities Authority Revenue (Milford Regional Medical Center) 5.000% 7/15/22 500 522 Massachusetts Health & Educational Facilities Authority Revenue (Museum of Fine Arts) VRDO 0.050% 8/1/14 5,800 5,800 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/14 2,945 2,969 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/17 5,000 5,644 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.000% 7/1/16 2,000 2,175 Massachusetts Health & Educational Facilities Authority Revenue (UMass Memorial Medical Center) 5.000% 7/1/20 960 1,038 Massachusetts Health & Educational Facilities Authority Revenue (UMass Memorial Medical Center) 5.000% 7/1/21 1,415 1,508 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.000% 7/1/15 2,500 2,610 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.000% 7/1/17 9,560 10,739 Massachusetts Port Authority Revenue 5.500% 7/1/16 (4) 6,000 6,558 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 1,930 2,027 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 5,230 5,493 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 16,725 17,565 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 5/15/19 2,250 2,638 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/19 15,000 17,673 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/19 11,460 13,497 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/18 (14) 10,000 9,672 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/20 (14) 17,000 15,469 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/17 1,500 1,698 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/18 1,810 1,981 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/18 3,000 3,482 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/18 1,000 1,171 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/18 2,065 2,417 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/19 4,500 5,317 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/20 16,000 19,189 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/21 4,580 5,553 Massachusetts Water Resources Authority Revenue 5.000% 8/1/20 5,510 6,476 2 Massachusetts Water Resources Authority Revenue TOB VRDO 0.260% 8/7/14 (4)LOC 27,335 27,335 Massachusetts Water Resources Authority Revenue VRDO 0.070% 8/7/14 4,000 4,000 University of Massachusetts Building Authority Revenue 5.000% 11/1/16 7,555 8,334 University of Massachusetts Building Authority Revenue 5.000% 11/1/20 1,250 1,490 Michigan (1.8%) Detroit MI Sewage Disposal System Revenue 6.500% 7/1/24 10,265 10,332 Detroit MI Water & Sewerage Department Sewage Disposal System Revenue 5.000% 7/1/15 1,000 1,003 Detroit MI Water Supply System Revenue 5.000% 7/1/15 1,000 1,003 Detroit MI Water Supply System Revenue 5.000% 7/1/16 1,250 1,254 Detroit MI Water Supply System Revenue 5.000% 7/1/18 3,250 3,259 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/17 625 673 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/18 1,225 1,331 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/16 1,050 1,154 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/17 1,500 1,690 Livonia MI Public Schools School District GO 5.000% 5/1/19 (15) 1,000 1,161 Livonia MI Public Schools School District GO 5.000% 5/1/20 (15) 3,365 3,943 Livonia MI Public Schools School District GO 5.000% 5/1/21 (15) 2,000 2,351 Michigan Building Authority Revenue 5.000% 10/15/16 2,750 3,017 Michigan Building Authority Revenue 5.000% 10/15/17 1,250 1,406 Michigan Finance Authority Revenue (Sparrow Obligated Group) 4.000% 11/15/17 500 540 Michigan Finance Authority Revenue (Sparrow Obligated Group) 4.000% 11/15/18 500 540 Michigan Finance Authority Revenue (Sparrow Obligated Group) 4.000% 11/15/19 600 645 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 4.000% 10/1/17 1,150 1,271 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/18 500 581 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/19 1,500 1,768 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 1/1/17 1,225 1,358 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/18 50,500 58,324 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/19 39,000 45,770 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/22 11,350 12,315 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/23 12,365 12,414 Michigan Higher Education Facilities Authority Revenue (Albion College Project) VRDO 0.060% 8/7/14 LOC 10,000 10,000 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/17 5,000 5,639 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/23 7,330 8,325 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.500% 3/1/17 12,845 13,051 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.400% 6/29/18 11,750 11,768 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.500% 11/15/15 2,000 2,107 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.000% 11/15/16 6,140 6,618 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/18 6,375 7,273 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/19 3,350 3,860 Michigan Hospital Finance Authority Revenue (Trinity Health) 5.000% 12/1/15 1,000 1,062 Michigan Hospital Finance Authority Revenue (Trinity Health) PUT 6.000% 12/1/17 5,000 5,821 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 2,315 2,445 Michigan State University Revenue 5.000% 8/15/14 7,005 7,018 Michigan State University Revenue 5.000% 2/15/15 3,910 4,012 Michigan State University Revenue 5.000% 8/15/15 1,000 1,050 Michigan State University Revenue 5.000% 2/15/17 6,135 6,822 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 5.500% 8/1/16 7,425 8,032 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 2.125% 9/1/16 20,000 20,425 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 4.000% 3/1/17 250 272 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 4.000% 3/1/18 500 553 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 5.000% 3/1/19 1,000 1,161 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 5.000% 3/1/20 800 939 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 5.000% 3/1/21 600 709 Royal Oak MI Hospital Finance Authority Hospital Revenue (William Beaumont Hospital) 5.250% 8/1/16 5,000 5,461 Royal Oak MI Hospital Finance Authority Hospital Revenue (William Beaumont Hospital) 5.000% 9/1/17 1,400 1,572 Royal Oak MI Hospital Finance Authority Hospital Revenue (William Beaumont Hospital) 5.000% 9/1/19 1,500 1,735 Royal Oak MI Hospital Finance Authority Hospital Revenue (William Beaumont Hospital) 5.000% 9/1/20 1,200 1,402 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/16 2,385 2,544 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/17 2,880 3,142 1 Saline MI Area Schools GO PUT 0.610% 11/2/15 9,285 9,276 University of Michigan Revenue 4.000% 4/1/16 10,650 11,313 University of Michigan Revenue 4.000% 4/1/17 11,385 12,428 Minnesota (0.8%) Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.000% 5/1/15 1,245 1,279 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/15 1,700 1,803 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/16 1,900 2,094 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Children's Hospital Clinics) VRDO 0.090% 8/1/14 (4) 24,325 24,325 Minnesota 911 Revenue 5.000% 6/1/18 2,320 2,670 Minnesota General Fund Revenue 5.000% 3/1/19 6,410 7,464 Minnesota GO 5.000% 8/1/14 6,970 6,970 Minnesota GO 5.000% 12/1/14 8,145 8,278 Minnesota GO 5.000% 10/1/15 13,970 14,759 Minnesota GO 5.000% 12/1/15 8,145 8,668 Minnesota GO 5.000% 10/1/16 5,000 5,503 Minnesota GO 5.000% 12/1/16 8,150 9,026 Minnesota GO 5.000% 10/1/17 2,275 2,587 Minnesota GO 5.000% 8/1/18 3,825 4,433 Minnesota GO 5.000% 8/1/18 3,000 3,477 Minnesota GO 5.000% 8/1/18 8,375 9,707 Minnesota GO 5.000% 11/1/19 2,000 2,369 Minnesota Higher Education Facilities Authority Revenue (Carleton College) VRDO 0.080% 8/7/14 10,645 10,645 Minnesota Municipal Power Agency Revenue 5.000% 1/1/20 2,000 2,358 Minnesota Municipal Power Agency Revenue 5.000% 1/1/21 1,250 1,491 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/18 8,500 9,752 Shakopee MN Healthcare Facilities Revenue (St. Francis Regional Medical Center) 5.000% 9/1/20 1,340 1,539 Shakopee MN Healthcare Facilities Revenue (St. Francis Regional Medical Center) 5.000% 9/1/21 1,195 1,376 Shakopee MN Healthcare Facilities Revenue (St. Francis Regional Medical Center) 5.000% 9/1/22 1,580 1,819 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/15 1,170 1,211 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/16 1,250 1,348 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/17 1,000 1,115 University of Minnesota Revenue 5.000% 8/1/17 3,215 3,632 University of Minnesota Revenue 5.000% 12/1/17 10,000 11,433 Mississippi (0.3%) DeSoto County MS School District GO 5.000% 5/1/18 10,340 11,900 DeSoto County MS School District GO 5.000% 5/1/19 8,000 9,354 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.050% 8/1/14 8,545 8,545 Mississippi GO 5.250% 11/1/14 8,970 9,085 Mississippi GO 5.000% 11/1/15 (14) 7,475 7,924 1 Mississippi GO 0.590% 9/1/17 5,345 5,346 Mississippi Hospital Equipment & Facilities Authority Revenue (Baptist Health System) 5.000% 8/15/15 1,500 1,562 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) 5.000% 10/1/17 2,500 2,803 Missouri (0.8%) Cape Girardeau County MO Industrial Development Authority of the Health Facilities Revenue (St. Francis Medical Center) 5.000% 6/1/19 2,000 2,294 Cape Girardeau County MO Industrial Development Authority of the Health Facilities Revenue (St. Francis Medical Center) 5.000% 6/1/20 1,000 1,156 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/17 3,270 3,726 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/18 2,225 2,593 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/18 1,445 1,684 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/19 805 951 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/20 2,000 2,389 Kansas City MO Airport Revenue 5.000% 9/1/18 1,500 1,726 Kansas City MO Airport Revenue 5.000% 9/1/19 2,715 3,165 Missouri Board of Public Buildings Special Obligation Revenue 5.000% 10/1/19 17,225 20,357 Missouri Development Finance Board Cultural Facilities Revenue (Nelson Gallery Foundation) VRDO 0.070% 8/1/14 12,750 12,750 Missouri Environmental Improvement & Energy Resources Authority Revenue (Kansas City Power & Light) 1.250% 7/1/17 4,200 4,236 Missouri Health & Educational Facilities Authority Educational Facilities Revenue (St. Louis College of Pharmacy Project) 5.000% 5/1/19 750 846 Missouri Health & Educational Facilities Authority Educational Facilities Revenue (St. Louis College of Pharmacy Project) 5.000% 5/1/20 870 981 Missouri Health & Educational Facilities Authority Educational Facilities Revenue (St. Louis College of Pharmacy Project) 5.000% 5/1/21 1,420 1,599 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/16 1,500 1,596 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/17 1,500 1,642 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/18 2,890 3,212 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/19 3,040 3,413 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/20 3,085 3,463 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/20 7,295 8,706 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/20 43,310 51,605 St. Louis County MO Industrial Development Authority Senior Living Facilities Revenue (Friendship Village Sunset Hills) 2.850% 9/1/18 5,400 5,448 St. Louis MO Airport Revenue (Lambert-St. Louis International Airport) 5.000% 7/1/18 1,295 1,482 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/17 2,000 2,184 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/18 4,000 4,453 Montana (0.1%) Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 5,870 6,247 Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 5,305 5,834 Nebraska (0.3%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 1) 5.000% 12/1/15 5,000 5,262 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 5.000% 11/1/18 500 564 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 4.000% 11/1/19 750 815 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 4.000% 11/1/20 600 651 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/19 1,500 1,738 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/20 1,350 1,583 Nebraska Investment Finance Authority Single Family Housing Revenue 3.000% 3/1/43 4,810 5,022 Nebraska Investment Finance Authority Single Family Housing Revenue 3.000% 9/1/43 4,285 4,515 3 Nebraska Investment Finance Authority Single Family Housing Revenue 3.000% 3/1/44 5,270 5,542 3 Nebraska Investment Finance Authority Single Family Housing Revenue 4.000% 9/1/44 6,000 6,586 Nebraska Public Power District Revenue 4.000% 1/1/15 1,000 1,016 Nebraska Public Power District Revenue 5.000% 1/1/16 1,000 1,068 Nebraska Public Power District Revenue 5.000% 1/1/17 1,000 1,108 Nebraska Public Power District Revenue 5.000% 1/1/18 1,500 1,710 Nebraska Public Power District Revenue 5.000% 1/1/19 1,000 1,163 Nebraska Public Power District Revenue 5.000% 1/1/19 1,000 1,163 University of Nebraska Facilities Corp. Revenue (UNMC Eye Institute) 5.000% 3/1/18 8,850 10,160 University of Nebraska Student Fee Revenue 5.000% 7/1/18 1,500 1,735 Nevada (0.5%) Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/17 1,915 2,109 Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/19 1,030 1,158 Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/20 1,165 1,319 Clark County NV Airport Improvement Revenue 5.000% 7/1/18 32,000 36,771 Clark County NV School District GO 5.000% 6/15/15 (4) 17,760 18,514 Clark County NV School District GO 5.000% 6/15/15 (2) 5,020 5,233 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.500% 12/1/14 (14) 5,905 6,011 Nevada Unemployment Compensation Revenue 4.000% 6/1/15 5,500 5,677 Nevada Unemployment Compensation Revenue 4.000% 12/1/15 6,250 6,568 Nevada Unemployment Compensation Revenue 5.000% 12/1/17 6,000 6,856 New Hampshire (0.1%) Manchester NH General Airport Revenue 5.000% 1/1/15 2,475 2,515 Manchester NH General Airport Revenue 5.000% 1/1/15 1,470 1,494 Manchester NH General Airport Revenue 5.000% 1/1/22 6,820 7,644 New Hampshire GO 5.000% 8/15/17 3,200 3,619 New Hampshire Municipal Bond Bank Revenue 5.000% 8/15/16 4,280 4,684 New Jersey (4.9%) Atlantic City NJ GO 5.000% 12/1/19 6,995 7,468 Atlantic City NJ GO 5.000% 11/1/20 4,025 4,257 Atlantic City NJ GO 5.000% 12/1/20 7,185 7,598 Atlantic City NJ GO 5.000% 11/1/21 3,020 3,171 Atlantic City NJ GO 5.000% 12/1/21 6,970 7,318 Gloucester County NJ Improvement Authority Solid Waste Resource Revenue PUT 2.125% 12/1/17 3,000 3,106 Jersey City NJ BAN 2.000% 12/12/14 3,300 3,314 Jersey City NJ BAN 2.000% 12/12/14 10,000 10,042 New Jersey Building Authority Revenue 5.000% 6/15/15 7,650 7,956 New Jersey COP 5.000% 6/15/16 6,695 7,247 New Jersey Economic Development Authority Revenue 5.000% 3/1/18 14,425 16,164 New Jersey Economic Development Authority Revenue 5.000% 3/1/19 29,800 33,753 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/16 5,500 5,926 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/18 7,235 8,172 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/19 8,000 9,117 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/20 7,000 8,031 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) 0.640% 2/1/15 9,000 9,005 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) 1.760% 2/1/16 9,500 9,613 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 32,425 35,656 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) 0.960% 2/1/17 14,000 14,025 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/17 7,500 8,351 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/17 6,450 7,182 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/17 14,300 16,031 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/18 (14) 5,000 5,768 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/19 15,000 16,990 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/19 16,780 19,194 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/20 9,235 10,537 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/20 7,745 8,878 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/20 (2) 9,670 11,251 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/22 18,470 21,081 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (Prere.) 10,000 10,040 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/15 2,525 2,607 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/16 2,905 3,094 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/17 3,525 3,827 New Jersey Economic Development Authority Revenue(Trustees of the Lawrenceville School Project) VRDO 0.050% 8/1/14 5,600 5,600 New Jersey Economic Development Authority Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/15 11,255 11,660 New Jersey Economic Development Authority Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/19 1,000 1,135 2 New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) TOB VRDO 0.230% 8/1/14 1,345 1,345 New Jersey Educational Facilities Authority Revenue (Kean University) 5.000% 9/1/17 2,500 2,804 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/17 5,095 5,758 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/18 2,500 2,609 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/18 5,345 6,204 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 6.000% 12/1/14 (ETM) 5,015 5,113 New Jersey Equipment Lease Purchase COP 5.000% 6/15/15 5,530 5,759 New Jersey Equipment Lease Purchase COP 5.000% 6/15/17 2,625 2,928 New Jersey Equipment Lease Purchase COP 5.000% 6/15/18 4,550 5,132 New Jersey Equipment Lease Purchase COP 5.000% 6/15/19 10,255 11,469 New Jersey Equipment Lease Purchase COP 5.000% 6/15/20 1,500 1,661 New Jersey GO 5.000% 8/15/16 12,120 13,210 New Jersey GO 5.000% 8/15/17 11,660 13,111 New Jersey GO 5.000% 6/1/18 5,000 5,718 New Jersey GO 5.000% 8/15/19 8,395 9,787 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 4.000% 9/15/14 5,320 5,344 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/18 2,500 2,834 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/17 2,000 2,205 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/18 1,000 1,121 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 4.500% 7/1/22 3,550 3,911 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/17 2,595 2,824 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/18 3,605 4,003 New Jersey Health Care Facilities Financing Authority Revenue (Holy Name Medical Center) 4.000% 7/1/17 1,000 1,073 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/18 2,000 2,273 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/19 2,000 2,297 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/21 2,000 2,322 2 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) TOB VRDO 0.210% 8/7/14 (12) 9,255 9,255 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/14 12,655 12,858 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.500% 12/1/15 15,860 16,699 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/15 2,500 2,652 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/16 9,990 10,955 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/16 3,810 4,178 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.060% 8/7/14 7,100 7,100 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/14 (ETM) 60 60 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/14 6,480 6,505 3 New Jersey Transportation Corp. GAN 5.000% 9/15/20 22,550 25,927 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/15 (Prere.) 19,130 19,937 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 10,000 11,228 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 7,500 8,421 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 30,000 33,684 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/18 2,500 2,828 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/18 15,810 18,063 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/19 2,815 3,222 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/19 31,245 35,997 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/20 14,635 16,789 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 4,875 5,688 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 (4) 5,000 5,818 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 (4) 5,800 6,749 New Jersey Transportation Trust Fund Authority Transportation System Revenue VRDO 0.060% 8/7/14 LOC 6,000 6,000 1 New Jersey Turnpike Authority Revenue 0.610% 1/1/18 40,000 39,945 New Jersey Turnpike Authority Revenue 5.000% 1/1/20 750 875 New Jersey Turnpike Authority Revenue 5.000% 1/1/21 1,000 1,172 1,2 New Jersey Turnpike Authority Revenue PUT 0.810% 12/22/14 2,500 2,500 1,2 New Jersey Turnpike Authority Revenue PUT 0.810% 12/22/14 20,000 20,000 1 New Jersey Turnpike Authority Revenue PUT 0.590% 1/1/16 5,000 5,015 1 New Jersey Turnpike Authority Revenue PUT 0.680% 1/1/17 10,000 10,013 1 New Jersey Turnpike Authority Revenue PUT 0.740% 1/1/18 10,000 10,030 1 New Jersey Turnpike Authority Revenue PUT 0.740% 1/1/18 15,000 15,041 Rutgers State University New Jersey Revenue 5.000% 5/1/19 1,000 1,169 Rutgers State University New Jersey Revenue 5.000% 5/1/19 1,000 1,169 Rutgers State University New Jersey Revenue 5.000% 5/1/20 2,000 2,366 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/15 2,000 2,058 Tobacco Settlement Financing Corp. New Jersey Revenue 0.000% 6/1/41 250,000 60,728 New Mexico (0.9%) Albuquerque Bernalillo County NM Water Utility Authority Revenue 5.000% 7/1/20 2,000 2,369 Albuquerque Bernalillo County NM Water Utility Authority Revenue 5.000% 7/1/20 3,225 3,820 3 Albuquerque NM Municipal School District No. 12 GO 5.000% 8/1/20 1,800 2,139 3 Albuquerque NM Municipal School District No. 12 GO 5.000% 8/1/20 6,580 7,818 3 Albuquerque NM Municipal School District No. 12 GO 5.000% 8/1/21 1,130 1,355 3 Albuquerque NM Municipal School District No. 12 GO 5.000% 8/1/21 5,450 6,536 Farmington NM Pollution Control Revenue (El Paso Electric Co. Four Corners Project) PUT 1.875% 9/1/17 4,500 4,558 New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/16 10,000 10,737 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/16 7,000 7,571 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/17 5,000 5,527 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/17 9,000 10,140 New Mexico Finance Authority Transportation Revenue VRDO 0.050% 8/7/14 LOC 24,360 24,360 New Mexico GO 5.000% 3/1/16 19,290 20,745 2 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) TOB VRDO 0.070% 8/7/14 6,660 6,660 1,3 New Mexico Municipal Energy Acquisition Authority Gas Supply Revenue 0.000% 2/1/18 5,000 5,008 1,3 New Mexico Municipal Energy Acquisition Authority Gas Supply Revenue 0.000% 8/1/18 5,200 5,210 3 New Mexico Municipal Energy Acquisition Authority Gas Supply Revenue PUT 0.000% 8/1/19 37,500 37,607 New Mexico Severance Tax Revenue 5.000% 7/1/17 6,015 6,773 New York (15.6%) Albany NY Industrial Development Agency Civic Facility Revenue (Albany Medical Center Hospital Project) VRDO 0.070% 8/7/14 LOC 4,480 4,480 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 5.750% 7/15/16 1,195 1,296 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 (ETM) 1,690 1,752 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 1,945 2,016 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/17 1,125 1,259 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/17 3,000 3,357 Hempstead NY GO 3.000% 4/15/15 5,260 5,367 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/18 2,000 2,267 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/19 1,500 1,726 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/18 2,000 2,296 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/18 1,000 1,148 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/19 3,520 4,109 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/19 2,000 2,335 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.070% 8/7/14 21,550 21,550 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Catholic Health Services) 5.000% 7/1/20 4,640 5,281 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/18 2,550 2,851 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/20 1,660 1,879 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/18 2,000 2,236 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/19 1,000 1,125 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 4.000% 7/1/19 375 407 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/21 1,340 1,541 Nassau County NY TAN 2.000% 9/15/14 26,250 26,305 New York City NY GO 5.000% 8/1/14 (Prere.) 35 35 New York City NY GO 5.000% 8/1/14 25,000 25,000 New York City NY GO 5.750% 8/1/14 (2) 765 765 New York City NY GO 5.000% 8/15/14 12,890 12,914 New York City NY GO 5.000% 9/1/14 16,860 16,929 New York City NY GO 5.000% 8/1/15 110 110 New York City NY GO 5.000% 8/1/15 10,815 11,341 New York City NY GO 5.000% 8/1/15 26,260 27,537 New York City NY GO 5.000% 8/15/15 17,910 18,814 New York City NY GO 5.000% 9/1/15 21,325 22,447 New York City NY GO 5.000% 2/1/16 1,000 1,072 New York City NY GO 5.000% 3/1/16 2,500 2,688 New York City NY GO 5.000% 3/1/16 10,795 11,605 New York City NY GO 5.000% 4/1/16 3,500 3,775 New York City NY GO 5.000% 8/1/16 7,150 7,808 New York City NY GO 5.000% 8/1/16 5,000 5,460 New York City NY GO 5.000% 8/1/16 27,500 30,032 New York City NY GO 5.000% 8/1/16 1,000 1,092 New York City NY GO 5.000% 8/1/16 1,000 1,092 New York City NY GO 5.000% 8/1/16 16,925 18,483 New York City NY GO 5.000% 8/1/17 13,590 15,339 New York City NY GO 5.000% 8/1/17 9,750 11,005 New York City NY GO 5.000% 8/1/17 6,000 6,772 New York City NY GO 5.000% 8/1/17 8,185 9,238 New York City NY GO 5.000% 8/1/17 3,800 4,289 New York City NY GO 5.000% 10/1/17 5,150 5,842 New York City NY GO 5.000% 10/1/17 2,500 2,836 New York City NY GO 5.000% 8/1/18 13,030 15,034 New York City NY GO 5.000% 8/1/18 25,315 29,209 New York City NY GO 5.000% 8/1/18 6,000 6,923 New York City NY GO 5.000% 8/1/18 4,650 5,365 New York City NY GO 5.000% 8/1/18 3,250 3,750 New York City NY GO 5.000% 8/1/18 6,000 6,923 New York City NY GO 5.000% 8/1/18 5,000 5,769 New York City NY GO 5.000% 8/1/18 7,500 8,654 New York City NY GO 5.000% 10/1/18 7,650 8,867 New York City NY GO 4.000% 8/1/19 12,165 13,703 New York City NY GO 5.000% 8/1/19 7,225 8,486 New York City NY GO 5.000% 8/1/19 20,155 23,673 New York City NY GO 5.000% 8/1/19 15,000 17,618 New York City NY GO 5.000% 8/1/19 5,830 6,848 New York City NY GO 5.000% 8/1/19 8,000 9,396 New York City NY GO 5.000% 8/1/19 15,000 17,618 New York City NY GO 5.000% 8/1/20 4,500 5,315 New York City NY GO 5.000% 8/1/20 20,000 23,624 New York City NY GO 5.000% 10/1/20 4,375 5,177 1 New York City NY GO 0.440% 8/1/21 4,650 4,651 1 New York City NY GO 0.530% 8/1/21 6,350 6,350 New York City NY GO 5.000% 8/1/21 11,985 14,237 New York City NY GO 5.000% 8/1/21 2,000 2,376 New York City NY GO 5.000% 8/1/21 4,000 4,752 1 New York City NY GO 0.610% 8/1/25 5,500 5,496 1 New York City NY GO 0.460% 8/1/27 18,500 18,163 New York City NY GO VRDO 0.050% 8/1/14 4,800 4,800 New York City NY GO VRDO 0.060% 8/1/14 4,800 4,800 New York City NY GO VRDO 0.060% 8/1/14 LOC 2,100 2,100 New York City NY GO VRDO 0.060% 8/1/14 8,500 8,500 New York City NY GO VRDO 0.060% 8/1/14 7,000 7,000 New York City NY GO VRDO 0.060% 8/1/14 53,800 53,800 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/17 8,150 9,014 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/21 3,000 3,524 New York City NY Housing Development Corp. Multi-Family Housing Revenue 0.750% 11/1/16 8,000 8,007 New York City NY Housing Development Corp. Multi-Family Housing Revenue 1.100% 11/1/16 8,865 8,878 New York City NY Housing Development Corp. Multi-Family Housing Revenue 1.200% 11/1/17 25,640 25,781 New York City NY Housing Development Corp. Multi-Family Housing Revenue 1.250% 5/1/18 2,390 2,396 New York City NY Housing Development Corp. Multi-Family Housing Revenue 1.250% 5/1/18 10,010 10,030 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 7/1/18 3,500 4,025 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 7/1/19 4,300 5,037 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 7/1/20 4,760 5,597 2 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.080% 8/7/14 3,755 3,755 2 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.210% 8/7/14 10,000 10,000 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.060% 8/7/14 LOC 13,570 13,570 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/18 4,180 4,639 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/19 16,385 19,230 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/19 3,000 3,437 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.050% 8/1/14 9,300 9,300 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.060% 8/1/14 25,300 25,300 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.060% 8/1/14 20,000 20,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.060% 8/1/14 10,050 10,050 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.060% 8/1/14 20,300 20,300 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.070% 8/1/14 19,150 19,150 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.050% 8/7/14 5,600 5,600 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/19 1,000 1,171 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 (ETM) 2,720 2,753 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 2,890 2,925 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 8,000 8,489 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 10,115 11,168 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 (ETM) 24,805 27,358 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 18,680 20,625 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/17 2,500 2,785 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 16,500 17,480 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 20,000 22,825 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 7,000 7,989 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 20,000 22,825 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 7,455 8,724 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/15/18 11,950 13,998 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/19 8,560 10,152 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/19 25,115 29,786 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/20 6,395 7,595 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/20 8,925 10,599 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/20 3,090 3,708 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) VRDO 0.050% 8/7/14 6,465 6,465 New York City NY Trust for Cultural Resources Revenue (Asia Society) VRDO 0.060% 8/7/14 LOC 9,945 9,945 New York City NY Trust for Cultural Resources Revenue (The Juilliard School) PUT 1.350% 8/1/17 6,200 6,283 New York City NY Trust for Cultural Resources Revenue (Whitney Museum of American Art) 5.000% 7/1/17 6,250 6,984 2 New York Liberty Development Corp. Revenue (Port Authority Consolidated Bonds) TOB VRDO 0.080% 8/7/14 35,220 35,220 1 New York Metropolitan Transportation Authority Revenue 0.792% 11/1/16 3,495 3,524 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/16 6,000 6,622 1 New York Metropolitan Transportation Authority Revenue 0.932% 11/1/17 2,950 2,987 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 5,000 5,692 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 7,000 7,968 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 12,500 14,229 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 1,500 1,743 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 1,255 1,459 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 4,055 4,713 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 2,650 3,080 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 2,000 2,325 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 4,775 5,550 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 1,000 1,162 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 1,500 1,743 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 2,500 2,906 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/19 1,100 1,293 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/19 9,535 11,211 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/19 1,000 1,176 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/19 8,930 10,500 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/19 2,530 2,975 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/19 4,725 5,556 New York Metropolitan Transportation Authority Revenue 5.500% 11/15/19 (14) 5,000 6,005 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/20 1,560 1,848 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/20 5,000 5,924 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/20 2,400 2,844 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/21 1,230 1,464 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/21 5,000 5,950 2 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.060% 8/7/14 (13) 6,805 6,805 2 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.070% 8/7/14 (13) 4,495 4,495 1 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 1.010% 11/1/19 9,300 9,322 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/20 4,600 5,473 1 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.740% 11/1/14 6,320 6,322 1 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.440% 6/1/17 20,400 20,400 1 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.640% 11/1/19 21,000 20,968 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/17 2,500 2,846 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/18 4,000 4,649 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/19 3,500 4,115 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/14 52,980 53,694 1 New York Metropolitan Transportation Authority Revenue PUT 0.502% 11/1/14 19,475 19,477 1 New York Metropolitan Transportation Authority Revenue PUT 0.752% 11/1/15 11,925 11,979 1 New York Metropolitan Transportation Authority Revenue PUT 0.802% 11/1/16 12,500 12,619 1 New York Metropolitan Transportation Authority Revenue PUT 0.952% 11/1/16 15,000 15,177 1 New York Metropolitan Transportation Authority Revenue PUT 0.575% 5/15/17 (4) 17,500 17,509 1 New York Metropolitan Transportation Authority Revenue PUT 0.942% 11/1/17 8,880 8,994 1 New York Metropolitan Transportation Authority Revenue PUT 0.705% 5/15/18 (4) 14,000 14,029 New York State Dormitory Authority Revenue (Brooklyn Law School) 4.000% 7/1/17 (ETM) 2,360 2,586 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/18 (ETM) 2,105 2,435 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/19 (ETM) 2,180 2,562 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.070% 8/7/14 9,765 9,765 New York State Dormitory Authority Revenue (Fordham University) PUT 5.000% 7/1/16 9,000 9,732 2 New York State Dormitory Authority Revenue (Fordham University) TOB VRDO 0.080% 8/7/14 (13) 3,500 3,500 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.070% 8/7/14 LOC 3,330 3,330 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/17 (ETM) 55 62 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/17 6,185 6,959 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/16 2,270 2,463 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/16 1,260 1,364 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/17 1,750 1,957 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/18 2,500 2,848 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/18 1,115 1,260 New York State Dormitory Authority Revenue (Pace University) 5.000% 5/1/17 1,000 1,068 New York State Dormitory Authority Revenue (Pace University) 4.000% 5/1/20 1,740 1,811 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 3,935 4,055 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 (ETM) 5 6 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 9,605 10,690 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 (ETM) 5 6 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 16,840 18,742 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/18 11,515 13,160 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/18 27,490 31,417 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/18 18,010 20,630 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 8/15/18 2,400 2,779 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/18 22,675 26,470 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/19 4,150 4,831 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/19 17,500 20,370 New York State Dormitory Authority Revenue (Personal Income Tax) 5.250% 2/15/19 (Prere.) 5 6 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 8/15/19 11,665 13,703 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/20 4,000 4,725 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 8/15/20 9,550 11,358 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/21 33,395 39,876 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 6/15/21 7,710 9,231 New York State Dormitory Authority Revenue (Personal Income Tax) 5.250% 2/15/22 4,995 5,856 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.040% 8/7/14 15,900 15,900 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 (4) 5,000 5,496 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 7,030 7,936 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 (4) 3,250 3,689 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 2,000 2,258 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 (4) 5,000 5,800 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 2,155 2,476 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 (4) 2,500 2,900 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 1,500 1,730 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 (4) 1,350 1,566 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 (4) 6,010 7,073 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 (15) 1,000 1,177 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 5,905 6,866 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 (4) 3,200 3,766 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/20 (15) 1,690 2,006 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/20 (4) 1,125 1,335 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 (15) 1,425 1,700 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/16 8,500 9,241 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/17 10,510 11,809 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/18 5,000 5,758 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/19 3,500 4,100 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/21 1,290 1,365 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.125% 3/15/15 3,000 3,025 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.250% 10/15/15 5,000 5,082 New York State Energy Research & Development Authority Pollution Control Revenue (Rochester Gas & Electric Corp. Project) PUT 4.750% 7/1/16 (14) 2,250 2,402 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/18 4,900 5,681 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/18 10,000 11,594 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/19 3,700 4,365 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/20 3,000 3,590 New York State GO 5.000% 3/1/19 12,715 14,901 New York State Housing Finance Agency Affordable Housing Revenue 1.250% 5/1/18 2,500 2,503 New York State Housing Finance Agency Affordable Housing Revenue 1.250% 5/1/18 4,750 4,759 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.040% 8/7/14 24,200 24,200 New York State Local Government Assistance Corp. Revenue 5.000% 4/1/18 6,325 7,293 New York State Local Government Assistance Corp. Revenue VRDO 0.060% 8/7/14 6,800 6,800 New York State Mortgage Agency Homeowner Mortgage Revenue 2.625% 4/1/41 820 849 New York State Thruway Authority Revenue 5.000% 1/1/15 (Prere.) 2,510 2,561 New York State Thruway Authority Revenue 5.000% 1/1/19 3,700 4,277 New York State Thruway Authority Revenue 5.000% 5/1/19 103,125 119,459 New York State Thruway Authority Revenue 5.000% 1/1/20 (2) 8,400 8,566 New York State Thruway Authority Revenue 5.000% 1/1/20 1,500 1,755 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 (14) 7,500 7,920 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 40,000 43,050 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/17 18,145 20,257 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 3,500 4,014 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/16 6,620 7,124 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/18 8,440 9,668 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/18 625 716 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/19 500 583 New York State Urban Development Corp. Revenue 5.000% 1/1/15 5,145 5,250 New York State Urban Development Corp. Revenue 5.250% 1/1/17 10,095 11,251 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/15 6,685 7,132 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/16 20,000 22,154 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/18 20,000 22,909 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/19 8,030 9,363 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/20 23,430 27,712 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/20 10,145 11,999 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/20 8,525 10,083 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/21 24,900 29,733 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/21 10,625 12,687 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/15 27,950 28,522 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 25,000 26,689 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 3,340 3,566 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 19,295 20,599 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.080% 8/7/14 9,700 9,700 1,2 Nuveen New York AMT-Free Municipal Income Fund iMTP 0.680% 10/1/17 17,500 17,500 Onondaga County NY Civic Development Corp. Revenue (St. Joseph's Hospital & Health Center) 5.000% 7/1/19 500 530 Oyster Bay NY GO 4.000% 1/15/17 (15) 1,500 1,610 3 Oyster Bay NY GO 3.250% 8/1/17 4,155 4,388 Oyster Bay NY GO 4.000% 8/15/17 (15) 2,500 2,728 Oyster Bay NY GO 4.000% 1/15/18 (15) 3,000 3,290 3 Oyster Bay NY GO 3.250% 8/1/18 8,560 9,071 Oyster Bay NY GO 4.000% 8/15/18 (15) 2,000 2,194 Oyster Bay NY GO 5.000% 1/15/19 (15) 5,140 5,905 Oyster Bay NY GO 5.000% 8/15/19 (15) 3,125 3,626 Oyster Bay NY GO 5.000% 1/15/20 (15) 3,105 3,605 Oyster Bay NY GO 5.000% 8/15/20 (15) 4,350 5,085 2 Port Authority of New York & New Jersey Revenue TOB VRDO 0.070% 8/7/14 7,770 7,770 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/17 2,000 2,207 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/18 4,000 4,480 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/19 9,190 10,364 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/20 835 950 Suffolk County NY GO 5.000% 2/1/18 (4) 7,805 8,872 Suffolk County NY GO 5.000% 2/1/19 (4) 3,915 4,531 Suffolk County NY GO 5.000% 2/1/20 (4) 4,000 4,690 Suffolk County NY GO 5.000% 2/1/21 (4) 4,580 5,397 Suffolk County NY RAN 1.500% 3/26/15 12,250 12,322 Suffolk County NY TAN 1.500% 8/14/14 60,000 60,023 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.050% 8/7/14 LOC 23,800 23,800 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/17 1,225 1,378 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/17 6,500 7,309 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/20 1,500 1,557 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/20 29,615 32,053 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/21 25,500 27,563 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/21 10,000 11,161 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/22 5,000 5,573 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/14 11,690 11,855 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/17 3,815 4,347 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/18 13,435 15,304 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/18 7,000 8,155 1 Triborough Bridge & Tunnel Authority New York Revenue PUT 0.471% 1/1/15 3,000 2,998 1 Triborough Bridge & Tunnel Authority New York Revenue PUT 0.622% 1/3/17 5,000 5,011 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/16 15,200 15,475 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/17 875 931 Utility Debt Securitization Authority New York Revenue 5.000% 6/15/18 875 950 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/18 500 553 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/16 8,170 8,884 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/17 8,600 9,547 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/21 4,700 5,323 Yonkers NY GO 4.000% 10/1/17 505 550 Yonkers NY GO 3.000% 7/1/18 500 528 Yonkers NY GO 3.000% 8/15/18 1,000 1,056 Yonkers NY GO 3.000% 8/15/19 885 931 Yonkers NY GO 3.000% 8/15/20 1,115 1,148 North Carolina (2.3%) Cabarrus NC COP 5.000% 1/1/16 4,555 4,851 Cary NC GO VRDO 0.070% 8/7/14 6,455 6,455 Charlotte NC Water & Sewer System Revenue 4.000% 7/1/16 1,280 1,368 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/17 3,000 3,425 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/18 2,625 3,067 Fayetteville NC Public Works Commission Revenue 5.000% 3/1/17 5,000 5,563 Guilford County NC GO 5.000% 8/1/15 8,250 8,652 Guilford County NC GO 5.000% 8/1/16 5,000 5,467 Guilford County NC GO 5.000% 8/1/17 5,000 5,659 Mecklenburg County NC GO 5.000% 3/1/20 5,000 5,956 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) 5.000% 10/1/19 1,000 1,132 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) 5.000% 10/1/21 3,200 3,654 2 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.080% 8/1/14 6,200 6,200 North Carolina Capital Facilities Finance Agency Solid Waste Disposal Revenue (Republic Services, Inc. Project) PUT 0.300% 9/2/14 15,000 14,992 North Carolina Capital Improvement Revenue 5.000% 5/1/17 9,600 10,754 North Carolina Capital Improvement Revenue 5.000% 5/1/18 17,975 20,667 2 North Carolina Capital Improvement Revenue TOB VRDO 0.060% 8/7/14 4,000 4,000 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/15 20,000 20,404 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/15 3,465 3,535 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 7,000 7,458 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 3,000 3,196 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 2,725 2,903 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/17 2,500 2,759 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/17 7,175 7,918 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/18 1,250 1,417 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/19 1,025 1,182 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/19 3,515 4,052 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/20 2,500 2,912 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/20 13,050 15,203 North Carolina GAN PUT 4.000% 3/1/18 21,000 22,849 North Carolina GO 5.000% 3/1/18 16,770 19,149 North Carolina GO 5.000% 5/1/18 7,050 8,130 North Carolina GO 5.000% 5/1/18 5,000 5,766 North Carolina GO 5.000% 6/1/18 20,720 23,948 North Carolina GO 5.000% 3/1/19 5,200 6,091 North Carolina GO 5.000% 5/1/19 30,000 35,269 North Carolina GO 5.000% 6/1/19 2,000 2,355 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 5.000% 10/1/19 3,350 3,828 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 5.000% 10/1/20 7,885 9,067 1 North Carolina Medical Care Commission Health Care Facilities Revenue (Wake Forest Baptist Obligated Group) PUT 0.800% 12/1/17 2,410 2,402 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 5.000% 10/1/17 2,000 2,258 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 5.000% 10/1/18 3,000 3,447 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/16 1,705 1,845 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/17 6,500 7,263 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/19 3,910 4,496 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 4.000% 6/1/19 1,450 1,591 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 4.000% 6/1/20 500 547 North Carolina Municipal Power Agency Revenue 5.000% 1/1/18 20,000 22,702 North Carolina Municipal Power Agency Revenue 5.000% 1/1/19 16,500 19,058 North Carolina Municipal Power Agency Revenue 5.000% 1/1/20 8,500 9,946 Raleigh NC GO 5.000% 12/1/16 2,470 2,736 Raleigh NC GO 5.000% 12/1/16 2,605 2,885 Raleigh NC GO 5.000% 4/1/20 4,700 5,607 Wake County NC GO 5.000% 2/1/20 17,845 21,226 Wake County NC GO 5.000% 2/1/20 4,500 5,353 Wake County NC Public Improvement GO 5.000% 3/1/16 5,110 5,494 Wake County NC Public Improvement GO 5.000% 4/1/18 3,495 4,022 North Dakota (0.0%) Burleigh County ND Health Care Revenue (St. Alexis Medical Center Project) 5.000% 7/1/21 650 734 Burleigh County ND Health Care Revenue (St. Alexis Medical Center Project) 5.000% 7/1/22 1,200 1,336 Ohio (3.5%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Children's Hospital Medical Center of Akron) 5.000% 11/15/18 1,000 1,134 Akron OH Bath & Copley Joint Township Hospital District Revenue (Children's Hospital Medical Center of Akron) 5.000% 11/15/25 3,450 3,854 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/14 20,120 20,199 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/15 10,170 10,676 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/16 11,830 12,889 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/18 1,480 1,684 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/19 1,500 1,738 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/20 2,000 2,346 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/17 6,000 6,643 2 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) TOB VRDO 0.210% 8/7/14 (12) 9,315 9,315 Butler County OH Hospital Facilities Revenue (UC Health) 5.500% 11/1/22 3,415 3,929 Butler County OH Waterworks Revenue 5.250% 12/1/21 (2) 4,000 4,199 Chillicothe OH City School District GO 5.250% 12/1/14 (Prere.) 1,745 1,775 Cleveland OH Airport System Revenue 5.000% 1/1/20 1,500 1,714 Cleveland OH Income Tax Revenue (Police & Fire Pension Payment) 5.000% 5/15/17 1,190 1,329 Cleveland OH Water Revenue 5.000% 1/1/18 1,780 2,026 Cleveland OH Water Revenue 5.000% 1/1/19 3,100 3,589 Cleveland OH Water Revenue 5.000% 1/1/20 1,500 1,762 Cleveland OH Water Works Revenue 5.000% 1/1/18 1,000 1,138 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/19 2,000 2,311 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) 5.000% 10/1/19 6,000 7,017 Columbus OH City School District School Facilities Construction & Improvement GO 5.250% 12/1/14 (Prere.) 2,390 2,431 Columbus OH City School District School Facilities Construction & Improvement GO 5.250% 12/1/14 (Prere.) 2,070 2,105 Columbus OH GO 5.000% 9/1/16 5,000 5,485 Columbus OH GO 5.000% 6/1/17 7,510 8,452 Columbus OH GO 5.000% 7/1/17 7,245 8,177 Columbus OH GO 5.000% 7/1/17 5,740 6,478 Columbus OH GO 5.000% 6/1/18 8,000 9,240 Columbus OH GO 5.000% 7/1/18 7,280 8,426 Columbus OH GO 5.000% 7/1/18 4,500 5,208 Columbus OH GO 5.000% 2/15/19 1,910 2,231 Columbus OH GO 5.000% 6/1/19 3,000 3,527 Columbus OH GO 5.000% 7/1/19 6,690 7,893 Columbus OH GO 5.000% 2/15/20 1,905 2,262 Columbus OH Regional Airport Authority Revenue (Pooled Financing Program) VRDO 0.060% 8/7/14 LOC 3,140 3,140 Cuyahoga County OH (Convention Hotel Project) COP 5.000% 12/1/19 5,340 6,271 Cuyahoga County OH (Convention Hotel Project) COP 5.000% 12/1/20 5,575 6,605 Cuyahoga County OH (Convention Hotel Project) COP 5.000% 12/1/21 4,075 4,839 Cuyahoga County OH Economic Development Revenue (Med Mart/Convention Center Project) 5.000% 12/1/19 7,000 8,136 Dayton OH City School District GO 5.000% 11/1/19 3,500 4,105 Dayton OH City School District GO 5.000% 11/1/20 5,000 5,905 Fairfield County OH Hospital Facilities Revenue (Fairfield Medical Center) 5.000% 6/15/21 1,045 1,157 Fairfield County OH Hospital Facilities Revenue (Lancaster-Fairfield Community Hospital) 5.375% 6/15/15 (14) 1,050 1,088 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) PUT 5.000% 7/12/17 7,500 8,398 Franklin County OH Hospital Revenue (Nationwide Hospital) VRDO 0.040% 8/7/14 5,500 5,500 Franklin County OH Revenue (Trinity Health Credit Group) 5.000% 6/1/19 4,035 4,184 Franklin County OH Revenue (Trinity Health Credit Group) 5.000% 6/1/21 4,465 4,623 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children's Hospital) 4.000% 5/15/17 785 854 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children's Hospital) 5.000% 5/15/18 450 514 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children's Hospital) 5.000% 5/15/19 1,000 1,158 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children's Hospital) 5.000% 5/15/20 1,000 1,174 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children's Hospital) 5.000% 5/15/21 1,000 1,184 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children's Hospital) 5.000% 5/15/22 500 590 Hamilton County OH Hospital Facilities Revenue (UC Health) 4.000% 2/1/18 525 571 Hamilton County OH Hospital Facilities Revenue (UC Health) 5.000% 2/1/19 750 849 Hamilton County OH Hospital Facilities Revenue (UC Health) 5.000% 2/1/20 800 915 Hamilton County OH Hospital Facilities Revenue (UC Health) 5.000% 2/1/22 500 575 Hilliard OH School District GO 0.000% 12/1/14 (14) 2,720 2,718 Hilliard OH School District GO 0.000% 12/1/15 (14) 3,720 3,700 JobsOhio Beverage System Statewide Liquor Profits Revenue 5.000% 1/1/18 540 612 JobsOhio Beverage System Statewide Liquor Profits Revenue 5.000% 1/1/20 14,225 16,644 JobsOhio Beverage System Statewide Liquor Profits Revenue 5.000% 1/1/21 2,260 2,657 Kent State University OH Revenue 5.000% 5/1/17 500 558 Kent State University OH Revenue 5.000% 5/1/20 1,650 1,937 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/15 (4) 5,200 5,365 2 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.080% 8/7/14 10,500 10,500 2 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.110% 8/7/14 (4) 7,715 7,715 Marysville OH Exempt Village School District COP 5.250% 6/1/15 (Prere.) 3,000 3,126 2 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.260% 8/7/14 3,990 3,990 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.040% 8/1/14 3,190 3,190 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 3.375% 7/1/15 5,000 5,073 Ohio Building Authority Revenue (Administration Building Fund) 5.250% 10/1/15 (14) 11,780 12,472 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/18 1,750 2,033 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/15 1,200 1,267 Ohio Building Authority Revenue (Adult Correctional Building) 5.250% 10/1/16 (14) 14,830 16,377 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/14 1,165 1,174 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/14 2,300 2,319 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/15 1,225 1,293 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/15 2,420 2,555 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 1,285 1,412 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 2,540 2,791 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 1,650 1,813 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/17 1,040 1,183 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/17 2,670 3,037 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/20 1,265 1,506 Ohio Capital Facilities Lease Appropriation Revenue 5.000% 4/1/19 1,395 1,625 Ohio GO 5.000% 9/15/14 5,920 5,955 Ohio GO 5.000% 9/15/15 5,000 5,271 Ohio GO 5.000% 9/15/16 10,000 10,986 Ohio GO 5.000% 9/15/17 19,680 22,334 Ohio GO 5.000% 5/1/18 10,960 12,624 Ohio GO 5.000% 9/15/18 10,000 11,625 Ohio GO 5.000% 9/15/18 5,000 5,812 Ohio GO 5.000% 5/1/19 6,680 7,826 Ohio GO 5.000% 5/1/19 5,000 5,865 Ohio GO 5.000% 9/15/19 5,000 5,899 Ohio GO 5.000% 5/1/20 12,080 14,376 Ohio GO 5.000% 9/15/20 26,315 31,435 Ohio GO 5.000% 5/1/21 2,645 3,184 Ohio Higher Education GO 5.000% 11/1/14 4,250 4,302 2 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.070% 8/7/14 2,200 2,200 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.050% 8/1/14 7,200 7,200 2 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.070% 8/7/14 6,745 6,745 2 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.070% 8/7/14 2,850 2,850 2 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.070% 8/7/14 4,995 4,995 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/19 1,595 1,813 Ohio Infrastructure Improvement GO 5.000% 9/1/14 6,055 6,080 Ohio Infrastructure Improvement GO 5.000% 9/1/15 8,600 9,051 Ohio Infrastructure Improvement GO 5.000% 9/1/16 3,210 3,521 Ohio Infrastructure Improvement GO 5.000% 8/1/18 3,450 3,991 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/17 1,500 1,705 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/17 8,635 9,815 Ohio Major New State Infrastructure Project Revenue 4.000% 12/15/18 2,750 3,080 Ohio Major New State Infrastructure Project Revenue 4.000% 12/15/19 2,450 2,749 Ohio State University General Receipts Revenue 5.000% 12/1/14 (ETM) 300 305 Ohio State University General Receipts Revenue 5.000% 12/1/14 2,700 2,744 Ohio State University General Receipts Revenue 5.000% 12/1/16 (ETM) 355 393 Ohio State University General Receipts Revenue 5.000% 12/1/16 3,160 3,496 Ohio State University General Receipts Revenue 5.000% 12/1/17 (ETM) 280 320 Ohio State University General Receipts Revenue 5.000% 12/1/17 4,720 5,389 Ohio State University General Receipts Revenue 5.000% 12/1/19 1,440 1,654 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/15 3,500 3,593 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.000% 6/1/17 4,500 5,062 2 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 0.210% 8/7/14 17,790 17,790 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 12/1/18 1,105 1,295 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 6/1/20 10,205 12,185 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 12/1/20 7,500 9,019 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/17 1,000 1,144 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/19 1,695 1,996 Olentangy OH Local School District GO 5.000% 6/1/16 (Prere.) 1,235 1,341 Penta Career Center Ohio COP 5.000% 4/1/19 2,470 2,817 Penta Career Center Ohio COP 5.000% 4/1/20 1,095 1,260 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.750% 12/1/22 4,750 5,520 Toledo OH City School District GO 5.000% 12/1/18 3,055 3,545 Toledo OH City School District GO 5.000% 12/1/19 2,220 2,601 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/18 1,585 1,827 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/15 1,435 1,490 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/16 3,430 3,701 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/17 1,855 2,068 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/19 2,805 3,230 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.000% 7/1/19 1,750 1,921 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.000% 7/1/20 2,550 2,811 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.000% 7/1/21 2,495 2,742 Oklahoma (0.1%) Cleveland County OK Educational Facilities Authority Lease Revenue (Norman Public Schools Project) 5.000% 7/1/17 760 852 Cleveland County OK Educational Facilities Authority Lease Revenue (Norman Public Schools Project) 5.000% 7/1/18 1,325 1,516 Cleveland County OK Educational Facilities Authority Lease Revenue (Norman Public Schools Project) 5.000% 7/1/19 2,250 2,610 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 9/1/14 (Prere.) 9,035 9,072 Oklahoma City OK Water Utilities Trust Water & Sewer Revenue 5.000% 7/1/18 1,000 1,158 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/14 4,900 4,909 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/15 4,670 4,898 Oregon (0.6%) Oregon Department of Administrative Services COP 5.000% 5/1/15 4,160 4,312 Oregon Department of Administrative Services COP 5.000% 5/1/16 3,190 3,453 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/16 2,185 2,357 Oregon Department of Administrative Services Lottery Revenue 4.000% 4/1/17 2,000 2,184 2 Oregon Department of Administrative Services Lottery Revenue TOB VRDO 0.070% 8/7/14 5,000 5,000 Oregon Department of Transportation Highway User Tax Revenue 5.000% 11/15/14 5,880 5,963 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/16 2,600 2,804 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/17 3,090 3,444 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/18 3,500 3,995 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/14 1,000 1,012 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/15 1,500 1,541 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/15 1,000 1,058 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/16 1,700 1,816 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/16 2,000 2,197 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/19 1,000 1,167 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/20 1,275 1,504 1 Oregon Facilities Authority Revenue (Providence Health & Services) PUT 0.940% 10/1/17 8,750 8,786 1 Oregon Facilities Authority Revenue (Providence Health & Services) PUT 1.060% 9/15/18 10,000 10,042 Oregon Facilities Authority Revenue (Reed College Projects) VRDO 0.080% 8/7/14 6,335 6,335 Oregon GO 5.000% 8/1/18 3,215 3,732 Oregon Housing & Community Service Department Single Family Mortgage Revenue 4.000% 7/1/44 5,145 5,638 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 3.000% 11/1/16 10,500 10,712 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 4.000% 11/1/17 8,300 8,804 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 5.000% 10/1/18 3,000 3,462 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 3.000% 11/1/18 4,250 4,518 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 5.000% 11/1/18 5,000 5,582 Pennsylvania (6.3%) Allegheny County PA GO 5.000% 11/1/14 2,895 2,930 3 Allegheny County PA GO 4.000% 12/1/16 17,830 19,251 3 Allegheny County PA GO 5.000% 12/1/18 7,000 8,110 3 Allegheny County PA GO 5.000% 12/1/19 5,250 6,146 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 9/1/14 36,120 36,267 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/16 17,175 18,558 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/17 22,750 25,330 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 10/15/17 1,000 1,128 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 10/15/18 1,000 1,155 Allegheny County PA Port Authority Revenue 5.000% 3/1/17 2,500 2,768 Allegheny County PA Sanitary Authority Sewer Revenue 5.000% 6/1/18 (4) 3,000 3,426 Allegheny County PA Sanitary Authority Sewer Revenue 5.000% 12/1/18 (4) 3,685 4,253 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) PUT 2.500% 6/1/17 17,250 17,500 Berks County PA GO 0.000% 11/15/14 (14) 8,615 8,608 Chester County PA GO 5.000% 5/15/15 (Prere.) 13,355 13,864 Clarion County PA Industrial Development Authority Revenue (Clarion University Foundation Inc. Student Housing Project) BAN 1.050% 5/1/16 2,500 2,503 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/18 670 767 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/19 500 581 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.000% 1/1/16 2,700 2,855 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/14 1,165 1,179 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/14 3,280 3,319 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/15 1,140 1,185 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/15 3,440 3,575 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/16 1,175 1,248 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/16 3,510 3,729 Delaware County PA Authority University Revenue (Villanova University) 5.000% 8/1/18 300 347 3 Delaware County PA Authority University Revenue (Villanova University) 5.000% 8/1/19 600 704 Delaware County PA Authority University Revenue (Villanova University) 5.000% 8/1/19 240 282 3 Delaware County PA Authority University Revenue (Villanova University) 5.000% 8/1/20 500 592 3 Delaware County PA Authority University Revenue (Villanova University) 5.000% 8/1/21 700 834 3 Delaware County PA Authority University Revenue (Villanova University) 5.000% 8/1/22 400 479 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.080% 8/7/14 8,000 8,000 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.080% 8/7/14 4,500 4,500 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.500% 7/1/19 (14) 1,300 1,541 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/17 1,065 1,172 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/18 1,230 1,382 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/19 1,745 1,985 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/20 7,320 8,383 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.050% 8/7/14 LOC 4,800 4,800 Lancaster County PA Solid Waste Management Authority Solid Waste Disposal System Revenue 5.000% 12/15/18 1,625 1,884 Lancaster County PA Solid Waste Management Authority Solid Waste Disposal System Revenue 5.000% 12/15/20 2,850 3,348 Monroeville PA Finance Authority Revenue (UPMC Health System) 4.000% 2/15/17 750 809 Monroeville PA Finance Authority Revenue (UPMC Health System) 4.000% 2/15/18 1,250 1,369 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/19 1,000 1,152 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/15 4,120 4,269 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/16 10,510 11,318 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/18 1,000 1,132 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/19 3,300 3,773 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/20 3,250 3,745 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/14 1,570 1,588 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.250% 11/15/15 1,120 1,178 North Hills PA School District GO 5.250% 12/15/15 (Prere.) 5,030 5,377 1 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) PUT 1.460% 8/15/20 8,125 8,029 Pennsylvania Convention Center Authority Revenue 6.700% 9/1/16 (ETM) 10,980 11,767 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 8,250 8,397 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 5,000 5,089 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 4,250 4,326 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Republic Services Inc. Project) PUT 0.300% 10/1/14 4,185 4,185 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 3.700% 5/1/15 7,000 7,175 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.750% 12/1/15 4,250 4,318 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/18 27,000 31,228 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/21 19,775 22,368 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 1/1/23 5,000 5,309 Pennsylvania GO 5.000% 9/1/14 43,500 43,678 Pennsylvania GO 5.000% 3/1/15 20,000 20,567 Pennsylvania GO 5.250% 7/1/15 28,630 29,970 Pennsylvania GO 5.000% 2/15/16 12,105 12,981 Pennsylvania GO 5.000% 7/1/16 5,355 5,830 Pennsylvania GO 5.000% 11/1/16 4,700 5,183 Pennsylvania GO 5.000% 6/1/17 3,060 3,439 Pennsylvania GO 5.000% 7/1/17 4,155 4,681 Pennsylvania GO 5.000% 7/15/17 15,005 16,928 Pennsylvania GO 5.000% 10/15/17 8,500 9,666 Pennsylvania GO 5.000% 10/15/18 10,000 11,625 Pennsylvania GO 5.000% 4/1/19 30,390 35,405 Pennsylvania GO 5.000% 5/1/19 5,000 5,835 Pennsylvania GO 5.000% 6/1/19 15,000 17,535 Pennsylvania GO 5.000% 7/1/19 10,000 11,710 Pennsylvania GO 5.000% 7/1/19 9,900 11,593 Pennsylvania GO 5.000% 4/1/20 7,450 8,793 Pennsylvania GO 5.000% 6/15/20 21,120 24,999 Pennsylvania GO 5.000% 7/1/20 20,925 24,783 Pennsylvania GO 5.000% 10/15/20 22,345 26,563 Pennsylvania GO 5.000% 6/1/23 3,000 3,569 2 Pennsylvania GO TOB VRDO 0.070% 8/7/14 6,500 6,500 Pennsylvania Higher Education Assistance Agency Revenue 5.000% 12/15/17 2,205 2,497 Pennsylvania Higher Education Assistance Agency Revenue 5.000% 12/15/18 3,490 4,021 Pennsylvania Higher Education Assistance Agency Revenue 5.000% 12/15/19 2,490 2,895 Pennsylvania Higher Educational Facilities Authority Revenue (AICUP Financing Program - Delaware Valley College Project) 5.000% 11/1/18 1,075 1,174 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/17 4,655 5,229 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/19 4,445 5,187 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/18 1,000 1,108 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/19 1,850 2,072 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) 5.000% 11/1/17 1,060 1,190 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) 5.000% 11/1/18 700 798 2 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) TOB VRDO 0.070% 8/7/14 4,740 4,740 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/14 (2) 9,610 9,628 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 5/15/20 8,000 9,298 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/16 3,735 4,034 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/17 9,740 10,836 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/16 3,000 3,258 Pennsylvania State University Revenue 5.000% 3/1/20 1,500 1,746 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/19 1,020 1,192 2 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue TOB VRDO 0.080% 8/7/14 8,500 8,500 Pennsylvania Turnpike Commission Registration Fee Revenue VRDO 0.060% 8/7/14 (4) 16,125 16,125 Pennsylvania Turnpike Commission Registration Fee Revenue VRDO 0.070% 8/7/14 (4) 3,075 3,075 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/15 (12) 1,055 1,097 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/15 5,500 5,716 1 Pennsylvania Turnpike Commission Revenue 0.460% 12/1/15 22,000 22,034 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/16 (12) 5,170 5,597 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/16 6,680 7,216 1 Pennsylvania Turnpike Commission Revenue 0.610% 12/1/16 8,000 8,029 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/17 3,515 3,976 1 Pennsylvania Turnpike Commission Revenue 0.660% 12/1/18 8,750 8,746 1 Pennsylvania Turnpike Commission Revenue 0.740% 12/1/18 10,000 10,050 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/18 3,240 3,727 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/18 1,150 1,323 1 Pennsylvania Turnpike Commission Revenue 0.760% 12/1/19 15,000 14,984 1 Pennsylvania Turnpike Commission Revenue 1.210% 12/1/19 20,000 20,242 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/19 1,175 1,368 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/19 1,015 1,182 1 Pennsylvania Turnpike Commission Revenue 0.940% 12/1/20 20,000 20,083 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/20 1,805 2,114 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/21 5,000 5,677 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/21 1,000 1,168 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/14 2,355 2,364 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/15 4,570 4,792 Philadelphia PA Gas Works Revenue 5.375% 7/1/15 (4) 2,880 3,010 Philadelphia PA Gas Works Revenue 5.375% 7/1/18 (4) 2,780 3,195 Philadelphia PA GO 5.000% 8/1/14 (4) 20,385 20,385 Philadelphia PA GO 5.000% 7/15/16 1,120 1,218 Philadelphia PA GO 5.000% 7/15/17 1,000 1,125 Philadelphia PA GO 5.000% 12/15/17 (4) 5,555 6,284 Philadelphia PA GO 5.000% 7/15/18 2,000 2,298 Philadelphia PA GO 5.000% 7/15/19 1,410 1,637 Philadelphia PA GO 5.000% 8/1/19 (14) 7,735 8,387 Philadelphia PA GO 5.000% 8/1/24 (12) 2,000 2,203 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.000% 7/1/15 1,500 1,531 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.000% 7/1/16 1,995 2,072 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.000% 7/1/17 2,325 2,447 Philadelphia PA Municipal Authority Revenue 5.000% 11/15/18 2,500 2,882 Philadelphia PA School District GO 5.000% 9/1/18 2,780 3,140 Philadelphia PA Water & Waste Water Revenue 5.250% 12/15/14 (2) 3,645 3,704 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/15 (ETM) 1,500 1,572 Philadelphia PA Water & Waste Water Revenue 5.000% 6/15/16 20,000 21,737 Philadelphia PA Water & Waste Water Revenue 5.000% 6/15/19 (4) 2,500 2,919 Philadelphia PA Water & Waste Water Revenue 5.000% 7/1/19 1,000 1,171 Philadelphia PA Water & Waste Water Revenue 5.000% 1/1/20 7,165 8,400 Philadelphia PA Water & Waste Water Revenue 5.000% 7/1/20 2,000 2,360 Philadelphia PA Water & Waste Water Revenue 5.000% 7/1/21 1,000 1,184 Pittsburgh & Allegheny County PA Sports & Exhibition Authority Lease Revenue VRDO 0.090% 8/7/14 (4) 77,125 77,125 Pittsburgh PA Water & Sewer Authority Revenue 5.000% 9/1/19 (4) 2,500 2,897 Pittsburgh PA Water & Sewer Authority Revenue 5.000% 9/1/20 (4) 3,385 3,945 Pittsburgh PA Water & Sewer Authority Revenue VRDO 0.090% 8/7/14 (4) 33,800 33,800 Reading PA School District GO 5.000% 4/1/19 6,230 6,931 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.500% 6/1/15 5,000 5,216 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.500% 9/15/20 1,030 1,224 West Chester University Pennsylvania Student Housing Revenue BAN 1.600% 2/1/15 2,250 2,253 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 4.000% 7/1/15 1,440 1,483 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.000% 7/1/16 2,010 2,150 York County PA Solid Waste & Refuse Authority Revenue 5.500% 12/1/14 (14) 4,050 4,120 Rhode Island (0.1%) Rhode Island & Providence Plantations GO 5.000% 11/15/16 (14) 2,000 2,209 Rhode Island Economic Development Corp. Airport Revenue 5.000% 7/1/19 700 785 Rhode Island Economic Development Corp. Airport Revenue 5.000% 7/1/20 1,165 1,311 Rhode Island Economic Development Corp. Airport Revenue 5.000% 7/1/21 1,355 1,526 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Care New England Health System Obligated Group) 5.000% 9/1/18 1,325 1,461 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Care New England Health System Obligated Group) 5.000% 9/1/19 1,650 1,819 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Care New England Health System Obligated Group) 5.000% 9/1/20 1,455 1,594 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Care New England Health System Obligated Group) 5.000% 9/1/21 1,650 1,786 Rhode Island Health & Educational Building Corp. Providence Public Schools Revenue (Providence Public Buildings Authority) 5.000% 5/15/19 1,255 1,416 Rhode Island Health & Educational Building Corp. Providence Public Schools Revenue (Providence Public Buildings Authority) 5.000% 5/15/20 2,760 3,129 Rhode Island Health & Educational Building Corp. Providence Public Schools Revenue (Providence Public Buildings Authority) 5.000% 5/15/21 2,000 2,271 South Carolina (1.1%) Berkeley County SC School District Revenue 5.000% 12/1/17 600 678 Berkeley County SC School District Revenue 5.000% 12/1/18 1,000 1,150 Berkeley County SC School District Revenue 5.000% 12/1/20 1,000 1,164 Charleston County SC GO 5.000% 11/1/17 1,045 1,192 Charleston County SC GO 5.000% 11/1/17 6,485 7,396 Charleston County SC GO 5.000% 11/1/18 7,085 8,274 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/19 2,000 2,358 1 Charleston SC Waterworks & Sewer Capital Improvement Revenue PUT 0.779% 1/1/18 8,700 8,707 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/15 7,380 7,633 Greenville County SC School District GO 5.500% 12/1/16 13,450 15,025 2 Greenville County SC School District Installment Revenue TOB VRDO 0.110% 8/7/14 7,440 7,440 2 Greenwood SC Metropolitan Sewer System Revenue TOB VRDO 0.110% 8/7/14 (4) 5,625 5,625 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/17 2,660 2,998 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/18 1,345 1,549 Myrtle Beach SC Hospitality Fee Revenue 5.000% 6/1/20 500 579 Myrtle Beach SC Hospitality Fee Revenue 5.000% 6/1/21 1,000 1,164 Oconee County SC Pollution Control Facilities Revenue (Duke Energy Carolinas Project) 3.600% 2/1/17 15,100 16,157 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/16 8,100 8,622 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/17 7,225 7,970 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/16 2,000 2,127 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/17 2,320 2,548 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.000% 8/1/17 300 327 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.000% 8/1/18 500 551 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.000% 8/1/19 1,000 1,103 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.000% 8/1/20 2,000 2,211 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System Inc.) 4.500% 11/1/17 1,000 1,104 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System Inc.) 5.000% 11/1/18 1,500 1,707 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System Inc.) 5.000% 11/1/19 1,000 1,147 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System Inc.) 5.000% 11/1/20 1,750 2,027 South Carolina Ports Authority Revenue 5.000% 7/1/17 1,535 1,715 South Carolina Public Service Authority Revenue 5.000% 1/1/16 5,000 5,330 South Carolina Public Service Authority Revenue 5.000% 1/1/17 2,000 2,212 South Carolina Public Service Authority Revenue 5.000% 12/1/17 6,035 6,866 South Carolina Public Service Authority Revenue 5.250% 1/1/19 (14) 8,255 8,822 2 South Carolina Public Service Authority Revenue TOB VRDO 0.180% 8/7/14 7,280 7,280 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/15 (2) 4,430 4,692 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/16 17,940 19,692 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/19 25,805 30,313 South Dakota (0.0%) South Dakota Building Authority Revenue 5.000% 6/1/20 500 588 Tennessee (2.0%) Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.250% 4/1/15 1,390 1,433 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/20 2,500 2,889 Memphis TN Electric System Revenue 5.000% 12/1/16 44,095 48,801 Memphis TN Electric System Revenue 5.000% 12/1/17 12,500 14,266 Memphis TN GO 5.000% 10/1/17 2,500 2,840 Metropolitan Government of Nashville & Davidson County TN Electric Revenue 5.500% 5/15/15 (13) 5,675 5,915 Metropolitan Government of Nashville & Davidson County TN Electric Revenue 5.500% 5/15/17 (13) 6,345 7,209 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/17 10,000 11,283 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/19 25,130 29,505 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) 5.000% 10/1/14 15,000 15,123 1 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) PUT 0.660% 10/1/17 9,500 9,538 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/18 5,000 5,764 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/19 6,070 7,111 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/20 1,000 1,183 Shelby County TN GO 5.000% 3/1/19 10,275 11,990 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/16 6,925 7,545 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.070% 8/1/14 (4) 28,500 28,500 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.080% 8/1/14 (4) 50,600 50,600 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/15 5,390 5,627 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/16 2,500 2,716 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 9,500 10,214 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/18 8,590 9,417 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/19 12,825 14,222 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/20 2,735 3,050 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/20 18,930 21,587 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/21 8,260 9,265 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/21 13,125 15,060 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/22 210 235 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/22 1,280 1,464 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/23 2,780 3,181 Tennessee GO 5.000% 5/1/16 3,200 3,464 Tennessee GO 5.000% 8/1/18 16,000 18,571 Tennessee GO 5.000% 8/1/18 5,185 6,018 Tennessee GO 5.000% 10/1/18 3,730 4,347 Tennessee Housing Development Agency Residential Finance Program Revenue 4.000% 7/1/39 3,500 3,835 Texas (7.8%) Austin TX Electric Utility System Revenue 5.000% 11/15/18 500 581 Austin TX Electric Utility System Revenue 5.000% 11/15/19 500 589 Austin TX Electric Utility System Revenue 5.000% 11/15/20 1,000 1,189 Austin TX GO 4.250% 9/1/16 2,480 2,684 Austin TX GO 5.000% 9/1/17 3,250 3,689 Austin TX Water & Wastewater System Revenue 5.000% 11/15/19 1,000 1,180 Austin TX Water & Wastewater System Revenue 5.000% 11/15/20 2,420 2,886 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/17 570 627 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/18 250 280 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/18 1,450 1,640 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/19 530 604 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/20 610 704 Central Texas Regional Mobility Authority Revenue PUT 3.000% 1/4/16 2,750 2,793 Dallas TX GO 5.000% 2/15/16 (ETM) 10 11 Dallas TX GO 5.000% 2/15/16 3,990 4,282 Dallas TX GO 5.000% 2/15/17 (ETM) 25 28 Dallas TX GO 5.000% 2/15/17 8,855 9,866 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/17 3,105 3,534 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/14 3,000 3,037 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/16 4,000 4,400 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/17 1,200 1,361 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/18 500 579 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/19 2,500 2,928 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/19 1,000 1,171 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/19 2,500 2,928 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/20 2,500 2,956 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/20 1,000 1,183 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/21 4,000 4,750 Denton TX Independent School District GO PUT 2.125% 8/1/15 7,000 7,121 Eagle Mountain & Saginaw TX Independent School District GO PUT 2.500% 8/1/14 10,985 10,985 3 Eagle Mountain & Saginaw TX Independent School District GO PUT 2.000% 8/1/19 9,000 9,152 El Paso TX Water & Sewer Revenue 5.000% 3/1/15 (4) 1,500 1,543 El Paso TX Water & Sewer Revenue 5.000% 3/1/18 1,000 1,144 El Paso TX Water & Sewer Revenue 5.000% 3/1/21 1,000 1,191 Fort Bend County TX GO 5.000% 3/1/20 5,530 6,538 Fort Worth TX GO 5.000% 3/1/18 4,375 5,012 Fort Worth TX GO 5.000% 3/1/19 3,500 4,079 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/18 4,100 4,692 Frisco TX GO 5.000% 2/15/17 3,000 3,339 Frisco TX GO 5.000% 2/15/18 3,325 3,805 Frisco TX GO 5.000% 2/15/20 4,110 4,856 Frisco TX Independent School District GO 5.000% 8/15/17 2,350 2,661 Grand Parkway TX Transportation Corp. System BAN 3.000% 12/15/16 194,500 205,847 2 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Children's Hospital Project) TOB VRDO 0.100% 8/7/14 8,195 8,195 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.560% 6/1/17 3,865 3,871 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.660% 6/1/18 1,750 1,748 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.760% 6/1/19 2,250 2,247 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.810% 6/1/20 2,000 1,991 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) PUT 0.640% 12/1/19 9,000 8,975 1 Harris County TX Cultural Education Facilities Finance Corp. Medical Facilities Revenue (Baylor College of Medicine) PUT 1.110% 11/15/15 8,000 8,013 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/14 11,000 11,187 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/15 6,630 7,065 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) VRDO 0.080% 8/1/14 4,020 4,020 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) VRDO 0.080% 8/1/14 3,465 3,465 Harris County TX Cultural Education Facilities Finance Corp. Revenue (YMCA of the Greater Houston Area) 5.000% 6/1/16 720 768 Harris County TX Cultural Education Facilities Finance Corp. Revenue (YMCA of the Greater Houston Area) 5.000% 6/1/18 425 471 Harris County TX Cultural Education Facilities Finance Corp. Revenue (YMCA of the Greater Houston Area) 5.000% 6/1/19 1,410 1,578 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) 5.000% 11/15/16 1,000 1,102 Harris County TX Flood Control District GO 5.250% 10/1/14 (Prere.) 8,360 8,431 Harris County TX Flood Control District GO 5.250% 10/1/18 2,000 2,350 Harris County TX GO 5.000% 10/1/15 2,000 2,113 Harris County TX GO 5.000% 10/1/16 4,500 4,952 Harris County TX GO 5.000% 10/1/17 6,775 7,699 Harris County TX GO 5.000% 10/1/18 4,805 5,592 2 Harris County TX GO TOB VRDO 0.070% 8/7/14 8,155 8,155 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) 5.000% 12/1/18 1,000 1,156 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) 5.000% 12/1/19 400 467 Harris County TX Health Facilities Development Corp. Hospital Revenue (Texas Children's Hospital) VRDO 0.070% 8/1/14 5,500 5,500 Harris County TX Health Facilities Development Corp. Revenue (Methodist Hospital System) VRDO 0.080% 8/1/14 12,100 12,100 2 Harris County TX Health Facilities Development Corp. Thermal Utility Revenue TOB VRDO 0.090% 8/7/14 (4) 5,060 5,060 Harris County TX Metropolitan Transit Authority Sales & Use Tax Revenue 5.000% 11/1/19 2,000 2,355 Harris County TX Toll Road Revenue 5.000% 8/15/16 5,000 5,468 1 Harris County TX Toll Road Revenue 0.840% 8/15/18 4,000 4,038 Houston TX Airport System Revenue 5.000% 7/1/16 1,000 1,085 Houston TX Airport System Revenue 5.000% 7/1/16 1,000 1,085 Houston TX Airport System Revenue 5.000% 7/1/17 1,500 1,680 Houston TX Airport System Revenue 5.000% 7/1/18 1,720 1,966 Houston TX Airport System Revenue 5.000% 7/1/18 (14) 6,070 6,735 Houston TX Airport System Revenue 5.000% 7/1/19 (14) 3,960 4,355 2 Houston TX Airport System Revenue TOB VRDO 0.070% 8/7/14 1,360 1,360 Houston TX Community College System GO 5.000% 2/15/18 2,500 2,861 Houston TX Community College System GO 5.000% 2/15/19 2,860 3,330 Houston TX Community College System GO 5.000% 2/15/19 870 1,013 2 Houston TX Community College System GO TOB VRDO 0.110% 8/7/14 (4) 4,010 4,010 Houston TX GO 5.500% 3/1/16 6,905 7,471 Houston TX GO 5.000% 3/1/17 1,000 1,115 Houston TX GO 5.000% 3/1/18 1,000 1,146 Houston TX GO 5.000% 3/1/19 10,000 11,654 Houston TX GO 5.000% 3/1/19 12,195 14,212 Houston TX GO 5.000% 3/1/19 1,135 1,323 1 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) PUT 0.590% 11/16/17 10,000 10,035 Houston TX Independent School District GO 5.000% 2/15/17 2,375 2,645 Houston TX Independent School District GO 5.000% 2/15/18 1,755 2,010 Houston TX Independent School District GO 5.000% 2/15/19 2,890 3,379 Houston TX Independent School District GO PUT 2.500% 6/1/15 7,200 7,328 Houston TX Utility System Revenue 5.000% 11/15/14 5,385 5,461 Houston TX Utility System Revenue 5.000% 11/15/15 5,000 5,309 Houston TX Utility System Revenue 5.000% 11/15/16 1,855 2,049 Houston TX Utility System Revenue 5.000% 11/15/17 13,500 15,391 Houston TX Utility System Revenue 5.250% 11/15/17 (4) 13,600 15,616 Houston TX Utility System Revenue 5.000% 11/15/18 2,500 2,914 Houston TX Utility System Revenue 5.000% 11/15/19 3,000 3,539 Houston TX Utility System Revenue 5.000% 5/15/20 6,000 7,116 Houston TX Utility System Revenue 5.000% 11/15/20 3,500 4,169 Houston TX Utility System Revenue 5.000% 5/15/21 5,000 5,986 Houston TX Utility System Revenue 5.000% 11/15/21 5,000 6,010 1 Houston TX Utility System Revenue PUT 0.660% 8/1/16 41,000 41,253 1 Houston TX Utility System Revenue PUT 0.810% 6/1/17 18,000 18,100 Klein TX Independent School District GO 5.000% 8/1/15 (Prere.) 2,800 2,935 2 Lone Star College System Texas GO TOB VRDO 0.070% 8/7/14 2,900 2,900 Lower Colorado River Authority Texas Revenue 5.000% 5/15/16 (ETM) 5 5 Lower Colorado River Authority Texas Revenue 5.000% 5/15/16 1,295 1,399 Lower Colorado River Authority Texas Revenue 5.000% 5/15/17 1,710 1,907 Lower Colorado River Authority Texas Revenue 5.875% 5/15/17 (2) 9,895 9,940 Lubbock TX Electric Light & Power System Revenue 5.000% 4/15/16 2,000 2,155 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/16 2,740 2,968 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/17 3,310 3,687 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/18 1,765 2,011 Lubbock TX Independent School District GO VRDO 0.070% 8/7/14 14,800 14,800 Mission TX Economic Development Corp. Solid Waste Disposal Revenue (Allied Waste Inc. Project) PUT 0.300% 10/1/14 9,875 9,875 Mission TX Economic Development Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 3.750% 6/1/15 8,500 8,740 North Central TX Health Facilities Development Corp. Hospital Revenue (Children's Medical Center of Dallas Project) 5.000% 8/15/17 1,000 1,121 North Central TX Health Facilities Development Corp. Hospital Revenue (Children's Medical Center of Dallas Project) 5.000% 8/15/18 750 860 North Central TX Health Facilities Development Corp. Hospital Revenue (Children's Medical Center of Dallas Project) 5.000% 8/15/19 1,900 2,203 North Texas Tollway Authority System Revenue 4.000% 9/1/16 1,000 1,075 North Texas Tollway Authority System Revenue 4.000% 9/1/17 1,725 1,899 North Texas Tollway Authority System Revenue 5.000% 9/1/17 1,480 1,675 North Texas Tollway Authority System Revenue 5.000% 1/1/19 4,000 4,550 North Texas Tollway Authority System Revenue 5.000% 1/1/20 5,000 5,747 North Texas Tollway Authority System Revenue (Dallas North Tollway) 5.000% 1/1/15 (Prere.) 10,000 10,201 1 North Texas Tollway Authority System Revenue PUT 0.860% 1/1/19 15,000 14,980 2 North Texas Tollway Authority System Revenue TOB VRDO 0.070% 8/7/14 (13) 5,800 5,800 Northside TX Independent School District GO PUT 1.900% 8/1/14 15,500 15,500 3 Northside TX Independent School District GO PUT 2.125% 8/1/20 6,775 6,760 Olmos Park TX Higher Education Facilities Corp. Revenue (University of the Incarnate Word Project) 5.000% 12/1/19 1,735 2,015 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/14 12,360 12,360 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/16 7,795 8,396 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/21 5,100 5,924 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/18 2,250 2,559 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/19 1,000 1,152 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/15 7,210 7,399 San Antonio TX Electric & Gas Systems Revenue PUT 2.000% 12/1/16 3,500 3,618 2 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.070% 8/7/14 9,020 9,020 San Antonio TX GO 5.000% 2/1/17 1,300 1,446 San Antonio TX GO 5.000% 2/1/17 4,135 4,601 San Antonio TX GO 5.000% 8/1/17 1,070 1,210 San Antonio TX GO 5.000% 2/1/18 3,500 4,009 San Antonio TX GO 5.000% 8/1/18 1,000 1,160 San Antonio TX Water Revenue 5.000% 5/15/17 2,160 2,424 San Antonio TX Water Revenue 5.000% 5/15/19 2,250 2,634 San Antonio TX Water Revenue 5.000% 5/15/20 1,500 1,779 1 San Antonio TX Water Revenue PUT 0.740% 11/1/16 15,000 14,999 1 San Antonio TX Water Revenue PUT 0.460% 11/1/17 11,500 11,494 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/14 1,000 1,008 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/16 (2) 2,000 2,195 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Methodist Hospitals of Dallas) 5.000% 10/1/19 2,225 2,580 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Methodist Hospitals of Dallas) 5.000% 10/1/20 1,845 2,155 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Methodist Hospitals of Dallas) 5.000% 10/1/21 2,400 2,805 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/15 2,905 3,042 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/16 1,310 1,423 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/17 2,000 2,236 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/20 1,520 1,773 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/15 (ETM) 835 872 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/15 6,895 7,154 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/16 8,130 8,739 Texas GO 5.000% 10/1/17 7,500 8,536 Texas GO 5.000% 10/1/18 7,500 8,751 Texas GO 5.000% 10/1/18 4,650 5,426 Texas GO 5.000% 10/1/19 8,000 9,481 Texas GO 5.000% 10/1/20 10,000 11,998 Texas GO 5.000% 10/1/21 19,000 23,024 2 Texas GO TOB VRDO 0.060% 8/7/14 24,550 24,550 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/16 110 120 1 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.530% 9/15/17 6,025 6,022 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/17 2,425 2,712 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 54,450 59,604 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/18 1,110 1,257 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/19 5,000 5,676 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/19 6,495 7,437 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/20 6,000 6,848 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/20 3,750 4,323 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/21 2,000 2,285 Texas Public Finance Authority Revenue (Texas Southern University) 5.000% 11/1/18 (15) 1,000 1,113 Texas Public Finance Authority Revenue (Texas Southern University) 5.000% 11/1/19 (15) 2,300 2,579 Texas Public Finance Authority Revenue (Texas Southern University) 5.000% 11/1/20 (15) 1,500 1,673 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/15 (Prere.) 1,865 1,948 Texas Public Finance Authority Revenue (Unemployment Compensation) 4.000% 1/1/18 15,000 16,010 Texas Public Finance Authority Revenue (Unemployment Compensation) 4.000% 7/1/18 6,350 6,667 Texas Public Finance Authority Revenue (Unemployment Compensation) 4.000% 1/1/19 8,750 9,043 Texas State University System Financing System Revenue 5.000% 3/15/15 7,005 7,217 Texas Tech University System Financing System Revenue 5.000% 2/15/15 4,000 4,105 Texas Tech University System Financing System Revenue 5.000% 8/15/17 2,115 2,391 Texas Tech University System Financing System Revenue 5.000% 8/15/18 3,065 3,548 Texas Tech University System Financing System Revenue 5.000% 8/15/19 3,040 3,570 Texas Tech University System Financing System Revenue 5.000% 8/15/20 5,000 5,938 2 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.060% 8/7/14 14,005 14,005 2 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.070% 8/7/14 20,410 20,410 Texas Transportation Commission Revenue 5.000% 4/1/17 1,845 2,065 Texas Transportation Commission Revenue 5.000% 4/1/20 27,500 32,722 Texas Transportation Commission Revenue PUT 1.250% 2/15/15 10,000 10,031 1 Texas Transportation Commission Revenue PUT 0.410% 4/1/17 57,000 57,064 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/22 (2) 10,285 8,153 2 Texas University System Revenue Financing System Revenue TOB VRDO 0.070% 8/7/14 4,995 4,995 Texas Water Development Board Revenue 5.000% 7/15/16 6,330 6,910 University of North Texas Revenue 5.000% 4/15/18 1,000 1,148 University of North Texas Revenue 5.000% 4/15/20 2,505 2,949 University of Texas Permanent University Fund Revenue 5.250% 8/15/16 10,090 11,109 University of Texas System Revenue Financing System Revenue 5.000% 8/15/14 1,325 1,328 University of Texas System Revenue Financing System Revenue 5.000% 8/15/14 1,775 1,778 University of Texas System Revenue Financing System Revenue 5.000% 8/15/17 25,135 28,483 University of Texas System Revenue Financing System Revenue 5.000% 8/15/18 6,505 7,552 University of Texas System Revenue Financing System Revenue 5.000% 8/15/18 4,525 5,253 University of Texas System Revenue Financing System Revenue 5.000% 8/15/19 9,255 10,934 University of Texas System Revenue Financing System Revenue 5.000% 8/15/19 5,000 5,907 University of Texas System Revenue Financing System Revenue CP 5.250% 8/15/14 2,855 2,861 University of Texas System Revenue Financing System Revenue VRDO 0.050% 8/7/14 46,035 46,035 Utah (0.7%) Alpine UT School District GO 5.000% 3/15/17 4,320 4,828 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/15 17,420 18,198 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/17 1,300 1,464 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/17 5,625 6,334 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/18 2,425 2,795 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/18 8,000 9,219 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/19 2,360 2,764 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/20 3,500 4,014 Utah Associated Municipal Power Systems Revenue (Payson Power Project) 4.000% 4/1/18 3,550 3,903 Utah Board of Regents Student Loan Revenue 4.000% 11/1/16 10,000 10,809 Utah GO 5.000% 7/1/17 10,000 11,292 Utah GO 5.000% 7/1/17 6,125 6,916 Utah GO 5.000% 7/1/18 19,000 22,015 Utah GO 5.000% 7/1/18 3,000 3,476 Utah Transit Authority Sales Tax Revenue 1.600% 6/15/18 14,000 14,213 Utah Water Finance Agency Revenue VRDO 0.080% 8/7/14 10,000 10,000 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/15 5,000 5,209 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/16 8,000 8,581 Virginia (2.0%) Arlington County VA Industrial Development Authority Hospital Revenue (Virginia Hospital Center Arlington Health System) 5.000% 7/1/16 3,755 4,060 Fairfax County VA Economic Development Authority Facilities Revenue (County Facilities Project) 5.000% 10/1/20 2,500 2,974 Fairfax County VA Economic Development Authority Facilities Revenue (County Facilities Project) 5.000% 10/1/21 6,185 7,421 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/17 2,480 2,764 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/18 4,255 4,867 Fairfax County VA Public Improvement GO 5.000% 4/1/18 10,885 12,525 Fairfax County VA Public Improvement GO 5.000% 4/1/19 10,885 12,773 1 Fredericksburg VA Economic Development Authority Hospital Facilities Revenue (Mary Washington Healthcare Obligated Group) PUT 1.960% 2/1/17 6,500 6,509 Henrico County VA School District GO 5.000% 8/1/20 1,055 1,265 Loudoun County VA GO 5.000% 12/1/18 3,435 4,016 Norfolk VA GO 5.000% 3/1/15 5,910 6,077 Norfolk VA GO 5.000% 3/1/16 4,000 4,299 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/19 5,015 5,736 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/20 1,460 1,689 4 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 5,000 5,227 University of Virginia Revenue 5.000% 9/1/17 1,275 1,446 University of Virginia Revenue 5.000% 6/1/20 500 597 University of Virginia Revenue 5.000% 6/1/21 2,660 3,215 Virginia Beach VA GO 5.000% 7/15/15 2,825 2,957 Virginia Beach VA GO 5.000% 7/15/16 6,905 7,536 Virginia Beach VA GO 5.000% 4/1/18 3,250 3,740 Virginia Beach VA GO 5.000% 7/15/18 2,995 3,473 Virginia Beach VA GO 5.000% 5/1/20 4,300 5,137 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/16 3,090 3,310 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/18 9,585 10,957 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/14 (ETM) 10 10 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/14 1,990 1,998 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 7,330 7,715 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 (ETM) 20 21 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 3,380 3,557 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 (ETM) 5 5 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 695 762 Virginia Commonwealth Transportation Board GAN 5.000% 9/15/20 3,130 3,729 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/17 3,015 3,365 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/17 5,070 5,659 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/17 2,970 3,369 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/18 3,280 3,762 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/18 8,115 9,356 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/19 1,750 2,041 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/19 8,525 9,979 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/19 1,605 1,890 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/15 4,115 4,314 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/17 12,550 14,179 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/19 8,530 10,025 Virginia Public Building Authority Revenue 5.000% 8/1/14 8,000 8,000 Virginia Public School Authority Revenue 5.000% 8/1/14 3,815 3,815 Virginia Public School Authority Revenue 5.250% 8/1/14 3,000 3,000 Virginia Public School Authority Revenue 5.000% 8/1/15 1,500 1,573 Virginia Public School Authority Revenue 5.000% 8/1/15 15,000 15,727 Virginia Public School Authority Revenue 5.000% 8/1/16 5,810 6,350 Virginia Public School Authority Revenue 5.000% 8/1/16 1,570 1,716 Virginia Public School Authority Revenue 5.000% 8/1/16 32,000 34,976 Virginia Public School Authority Revenue 5.000% 8/1/18 16,665 19,308 Virginia Public School Authority Revenue 5.000% 8/1/19 16,220 19,080 Virginia Public School Authority Revenue 5.000% 8/1/20 20,425 24,321 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) 5.000% 10/1/18 5,360 6,242 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) 5.000% 10/1/19 3,500 4,144 Wise County VA Industrial Development Authority Solid Waste & Sewage Disposal Revenue (Virginia Electric & Power Co.) PUT 2.375% 11/1/15 15,000 15,350 York County VA Economic Development Authority Pollution Control Revenue (VA Electric & Power Co. Project) PUT 1.875% 5/16/19 5,000 5,051 Washington (3.1%) Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue 5.000% 11/1/14 (2) 8,125 8,224 Central Washington University System Revenue 5.000% 5/1/17 1,860 2,072 Central Washington University System Revenue 5.000% 5/1/18 1,960 2,234 Central Washington University System Revenue 5.000% 5/1/19 2,050 2,371 Central Washington University System Revenue 5.000% 5/1/20 2,150 2,510 Clark County WA Public Utility Revenue 5.000% 1/1/15 1,500 1,530 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/18 22,000 25,445 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/20 1,160 1,382 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/17 14,000 15,783 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/15 6,000 6,267 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/15 8,450 8,826 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/16 24,000 26,149 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/17 20,000 22,547 King County WA (Public Hospital District) GO 5.000% 12/1/19 2,500 2,904 King County WA (Public Hospital District) GO 5.000% 12/1/20 2,500 2,925 King County WA Sewer Revenue 5.000% 1/1/19 12,835 14,927 Lewis County WA Public Utility District No. 1 Revenue (Cowlitz Falls Hydroelectric Project) 5.000% 10/1/18 1,400 1,622 Lewis County WA Public Utility District No. 1 Revenue (Cowlitz Falls Hydroelectric Project) 5.000% 10/1/20 1,000 1,186 Lewis County WA Public Utility District No. 1 Revenue (Cowlitz Falls Hydroelectric Project) 5.000% 10/1/21 1,000 1,195 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/17 4,000 4,511 Seattle WA GO 5.000% 5/1/18 7,935 9,149 Seattle WA GO 5.000% 5/1/19 8,385 9,836 Seattle WA Municipal Light & Power Revenue 5.000% 2/1/16 3,500 3,749 Seattle WA Water System Revenue 5.000% 2/1/15 (4) 4,725 4,840 Snohomish County WA School District No. 15 (Edmonds) GO 5.000% 12/1/20 1,000 1,198 Tobacco Settlement Authority Washington Revenue 5.000% 6/1/25 16,485 16,976 University of Washington Revenue 5.000% 4/1/17 6,880 7,694 University of Washington Revenue 5.000% 4/1/18 7,225 8,304 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/19 10,000 11,736 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/20 41,360 49,140 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/21 41,175 49,398 3 Washington Economic Development Finance Authority Lease Revenue (Washington Biomedical Research Properties 2) 5.000% 6/1/18 1,150 1,325 3 Washington Economic Development Finance Authority Lease Revenue (Washington Biomedical Research Properties 2) 5.000% 6/1/19 850 996 Washington Economic Development Finance Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 7,500 7,509 Washington Federal Highway Grant Anticipation Revenue (520 Corridor Program) 5.000% 9/1/18 14,273 16,458 Washington Federal Highway Grant Anticipation Revenue (520 Corridor Program) 5.000% 9/1/20 9,210 10,866 Washington GO 5.000% 7/1/15 (2) 2,400 2,507 Washington GO 5.700% 10/1/15 2,730 2,809 Washington GO 5.000% 1/1/16 5,285 5,642 Washington GO 5.000% 1/1/16 20,000 21,351 Washington GO 5.000% 2/1/16 3,995 4,280 Washington GO 5.000% 2/1/16 13,040 13,971 Washington GO 5.000% 7/1/17 5,000 5,634 Washington GO 5.000% 8/1/17 6,605 7,462 Washington GO 5.000% 8/1/17 11,175 12,625 Washington GO 5.000% 7/1/18 24,315 28,092 Washington GO 5.000% 7/1/18 15,000 17,330 Washington GO 5.000% 7/1/18 21,220 24,516 Washington GO 5.000% 7/1/19 14,580 17,111 Washington GO 5.000% 7/1/19 19,770 23,202 Washington GO 5.000% 7/1/20 9,070 10,776 Washington GO 5.000% 8/1/20 10,000 11,895 Washington GO 5.000% 7/1/21 11,000 13,117 2 Washington GO TOB VRDO 0.070% 8/7/14 4,000 4,000 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/15 2,500 2,618 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/16 2,500 2,718 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/14 1,340 1,356 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/20 1,000 1,180 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/21 1,000 1,183 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/16 1,300 1,425 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/17 1,360 1,530 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/18 700 805 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/19 1,000 1,166 West Virginia (0.3%) Mason County WV Pollution Control Revenue (Appalachian Power Co. Project) PUT 2.000% 10/1/14 10,000 10,018 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/14 9,265 9,303 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/15 7,150 7,517 West Virginia Economic Development Authority Pollution Control Revenue (American Electric Power Co.Inc.) 3.250% 5/1/19 10,000 10,328 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Ohio Power Co. - Amos Project) PUT 3.125% 4/1/15 15,000 15,240 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/15 3,070 3,201 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 4.125% 9/1/16 1,755 1,860 West Virginia University Revenue 5.000% 10/1/18 1,300 1,506 1 West Virginia University Revenue PUT 0.710% 10/1/14 10,000 10,001 Wisconsin (1.4%) Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/16 3,125 3,427 Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/17 3,370 3,814 Milwaukee WI GO 5.000% 5/1/16 6,000 6,490 Milwaukee WI GO 5.000% 5/1/18 11,655 13,410 University of Wisconsin Hospitals & Clinics Authority Revenue 5.000% 4/1/18 750 853 University of Wisconsin Hospitals & Clinics Authority Revenue 5.000% 4/1/20 660 767 Wisconsin Annual Appropriation Revenue 5.000% 5/1/16 6,575 7,103 Wisconsin GO 5.000% 5/1/16 13,870 15,010 Wisconsin GO 5.000% 5/1/16 10,530 11,396 Wisconsin GO 5.000% 5/1/17 8,100 9,083 Wisconsin GO 5.000% 5/1/17 7,000 7,850 Wisconsin GO 5.000% 11/1/17 4,500 5,127 Wisconsin GO 5.000% 11/1/18 11,000 12,826 Wisconsin GO 5.000% 5/1/19 12,955 15,178 Wisconsin GO 5.000% 5/1/19 5,000 5,858 Wisconsin GO 5.000% 11/1/19 3,100 3,665 Wisconsin GO 5.000% 11/1/20 7,400 8,855 Wisconsin GO 5.000% 5/1/24 9,045 10,783 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (Iowa Health System Obligated Group) 5.000% 12/1/18 850 983 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (Iowa Health System Obligated Group) 5.000% 12/1/20 820 961 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Alliance Credit Group) PUT 5.000% 6/1/20 33,465 39,157 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/15 1,495 1,541 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/16 1,100 1,176 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/16 7,500 8,092 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/17 5,025 5,546 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/17 1,000 1,104 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/19 1,160 1,300 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 4.750% 8/15/14 2,000 2,003 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 5.125% 8/15/16 10,390 11,336 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 4.000% 8/15/17 1,000 1,093 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 5.000% 8/15/18 1,000 1,150 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 4.000% 8/15/19 1,500 1,659 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 5.000% 8/15/20 5,335 6,178 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/1/14 (4) 5,000 5,000 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/1/15 (4) 2,000 2,083 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/18 730 825 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/19 3,740 4,218 Wisconsin Petroleum Inspection Fee Revenue 5.000% 7/1/16 10,000 10,883 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/15 (4) 11,390 11,884 Wisconsin Transportation Revenue 5.000% 7/1/15 2,100 2,194 Total Tax-Exempt Municipal Bonds (Cost $18,761,812) Shares Temporary Cash Investment (1.6%) Money Market Fund (1.6%) 5 Vanguard Municipal Cash Management Fund (Cost ) 0.062% 307,105,779 307,106 Total Investments (100.8%) (Cost $19,068,918) Other Assets and Liabilities-Net (-0.8%) Net Assets (100%) 1 Adjustable-rate security. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2014, the aggregate value of these securities was $1,014,446,000, representing 5.3% of net assets. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of July 31, 2014. 4 Securities with a value of $2,276,000 have been segregated as initial margin for open futures contracts. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. Limited-Term Tax-Exempt Fund KEY TO ABBREVIATIONS ARS - Auction Rate Security.
